Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 1 of 72




                   EXHIBIT A
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 2 of 72




         UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
                 Champagne v. Plannernet, Inc., case number 3:17-cv-02128-SK

                           NOTICE OF CLASS ACTION SETTLEMENT

               The Court authorized this notice. This is not a solicitation from a lawyer.

If you provided services to one or more clients of PLANNERNET, INC. at any time from April
17, 2013 to April 22, 2019, you could receive a payment from a proposed class action settlement.

      A proposed class action settlement (“Settlement”) has been reached in this case that resolves a
       lawsuit alleging that Defendant Plannernet, Inc. violated California employment laws.

      Defendant denies that it has done anything wrong and argues that it has complied with all laws.
       Defendant entered into this Settlement only to resolve this lawsuit.

      This Settlement is not a concession or admission by Plannernet with respect to any claim for
       fault, liability, or omission.

      The Court handling this case has preliminarily approved the Settlement. However, payments
       will be made only if the Court grants final approval of the Settlement.

      IF YOU HAVE ANY QUESTIONS AFTER READING THIS NOTICE, PLEASE CALL
       ATTORNEY RAMSEY HANAFI at (415) 504-3121 and indicate that you are calling about the
       Plannernet case.

 1. If I decide to participate and want to receive the most money, what must I do?

You do not have to do anything to receive payment. The settlement of classwide claims under
California laws automatically includes participants unless they affirmatively “opt out.” You do not
have to file a claim form to receive payment.

 2. Why did I get this Notice of Class Action Settlement (“Notice”)?

Plannernet’s records show that you provided services to one or more clients of Plannernet at
some time from April 17, 2013 to April 22, 2019, as a Supplier or Meeting Manager. The lawsuit
in the United States District Court, for the Northern District of California, is known as Champagne v.
Plannernet, Inc., case number 3:17-cv-02128-SK. Linda Champagne is the “Plaintiff.” The company
she sued, Plannernet Inc., is the “Defendant.” The judge assigned to oversee this action is the
Honorable Sallie Kim (the “Court”).

The claims are brought as a class action. In this case, the Plaintiff is the “Class Representative” who
filed this class action on behalf of herself and other suppliers or meeting managers who have similar
claims. All of these suppliers or meeting managers together are a “Class” or “Class Members.” The
Court will resolve the issues for all Class Members, except for those who exclude themselves from
the Class.
                                                     1
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 3 of 72



 3. Who is in the Settlement Class?

The Settlement Class is defined as follows:

       All persons who performed onsite event services through the Plannernet platform for
       Plannernet’s clients in California at any time from April 17, 2013 through April 22,
       2019, and who do not properly and timely opt out of the Settlement Class by
       requesting exclusion.

 4. What are the claims in this lawsuit?

The claims allege that Defendant misclassified Suppliers or Meeting Managers as independent
contractors instead of employees. As a result, Plaintiff alleges that Defendant failed to pay overtime
compensation and regular wages; failed to provide adequate meal periods and rest breaks; failed to
reimburse suppliers or meeting managers for work-related expenses; and violated other laws related to
the alleged misclassification of Suppliers or Meeting Managers. Plaintiffs also allege they are entitled
to other damages and penalties. Plannernet denies Plaintiff's claims in their entirety and maintains that
it has complied with all laws.

 5. Why is there a Settlement?

After the parties exchanged extensive documents and information about this lawsuit, both sides agreed
to the Settlement to avoid the cost and risk of further litigation. The Settlement does not mean that any
law was broken. Defendant denies all of the legal claims in the case. The Class Representative and her
lawyers think the Settlement is in the best interests of all Class Members.

 6. Will I suffer any adverse consequences resulting from the Settlement?

No you will not. Your status with Plannernet will not be affected in any way regardless of your
decision to participate, or not to participate, in this Settlement. Plannernet will not retaliate against you
based upon your decision to participate, or not to participate, in the Settlement.

                        THE SETTLEMENT BENEFITS—WHAT YOU GET

 7. What does the Settlement provide?

Under the terms of the Settlement, Plannernet agrees to pay a total settlement amount of $440,000. The
following amounts will be deducted from this total settlement fund if approved by the Court: Class
attorney fees (not to exceed $132,000 or 30% of the total settlement amount); Class attorneys’ actual
costs as approved by the Court (not to exceed $7,900); an enhancement award to the Plaintiff for her
service as the Class Representative (not to exceed $8,500); a Private Attorney General Act (“PAGA”)
payment in the amount of $7,500 to the California Labor and Workforce Development Agency; and
the fees and expenses of the Settlement Administrator (approximately $15,000).

Subtracting the Court-awarded deductions from the total settlement amount will result in a “Net
Settlement Fund” of approximately $269,100, which will be used for payments to those Class
Members who participate in the Settlement. Defendants will fully fund the Settlement of $440,000
within approximately twelve months from the date of October 23, 2019.
                                                      2
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 4 of 72



 8. How much money will I get if I participate in the Settlement?

If you do not opt-out of the Settlement, you will be entitled to a payment of approximately
$<<estimated award>> (“Settlement Payment”). This payment is based on (a) reimbursement of
Plannernet’s $50 application fee; (b) the number of events and length of events you worked at for
Plannernet clients between April 17, 2013 and April 22, 2019 as a Supplier or Meeting Manager; and
(c) whether you have an active contract with Plannernet. The payment also includes a pro rata share of
penalties which Plaintiff alleges you may have been entitled to receive.

Records provided by Plannernet indicate that as of April 22, 2019 you [have/do not have] an active
contract with Plannernet. Plannernet records used in calculating your settlement share indicate you
provided on-site event services for the following numbers of events during the class period:

<<# of events <4 hours>>
<<# of events between 4-8 hours>>
<<#of events >8 hours>>

You may dispute the amount of your Settlement Payment, by a written dispute and any supporting
papers, which must be mailed to the Settlement Administrator and postmarked no later than [+90 days
from mailing]. If you believe you worked more events than indicated above, please include
records demonstrating that the total number of events you worked for any of the above
categories. Records should include event postings or notices of events showing the total hours
required for the event, along with evidence that you worked at the event, such as copies of checks,
invoices, post-event emails or surveys, or other pay records.

Plaintiff alleges that at these client events, class members: (1) were eligible for a meal period but were
not provided with an adequate one; (2) were eligible for a rest break but were not provided with an
adequate one; (3) were eligible for overtime pay, but were not paid at an overtime rate; and (4) were
not reimbursed for their $50 application fee. Plannernet disputes these allegations. As to business
expenses, the Court did not certify for Class Settlement business expenses other than compensation for
the $50 application fee, due to the difficulty of proving these expenses on a class basis.

If you wish to remain in the Class, you will receive a Settlement Payment. You will be provided with
a “1099-Misc” tax form for the payment.

       HOW TO GET A PAYMENT OR EXCLUDE YOURSELF FROM THIS LAWSUIT

9. How do I get a payment?

To receive a payment, you don’t have to do anything. You will give up your right to make claims
against Defendant regarding its alleged misclassification of Suppliers and Meetings Managers as
independent contractors and Defendant’s alleged failure to pay overtime compensation and regular
wages; alleged failure to provide adequate meal periods and rest breaks; alleged failure to reimburse
suppliers or meeting managers for work-related expenses; alleged failure to provide proper itemized
pay stubs; alleged failure to pay waiting-time penalties to former employees; and for alleged PAGA
violations.
                                                     3
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 5 of 72



If you choose to opt out of the Settlement Class, you will not receive a payment from the Settlement,
but you keep all your rights to sue Defendant. The only way for you to retain your rights to sue
Defendant involving the same claims in this case is to mail a valid opt-out letter to the Settlement
Administrator postmarked no later than [+90 days from mailing] (see Question #11).

10. When will I get a payment?

The Court will hold a Final Approval Hearing on September 23 at 9:30 am, and if the Settlement is
approved by the Court, then the Settlement Payment will be sent to the address where you received
this notice. If you would like to change the address where your Settlement Payment will be mailed,
please contact the Settlement Administrator at:

               Champagne v. Plannernet, Inc., Settlement Administrator, CPT Group Class Action
               Administrators, P.O. Box ***, Irvine, California, ***; Tel. 800-***-****
Checks will be mailed to participating settlement members if and after the Court grants “final
approval” of the Settlement. If the Court approves the Settlement after the Final Approval Hearing,
there may be appeals. If there are any appeals, resolving them could take some time, so please be
patient. If there are no appeals and the Court grants “final approval” of the Settlement, your payment
will be sent in two separate checks, which will be sent out approximately in the third week of October
2019 and October 2020. If you have questions regarding when checks will be mailed, please contact
the Settlement Administrator (contact information above) or Class Counsel (see Question # 15).


11. How do I exclude myself for the Settlement Class?

If you do not want to participate in the claims in the Settlement, you may be excluded (that is, you may
“opt out”) by sending a timely letter in writing to the Settlement Administrator. The letter must contain
your name, address and telephone number, and state that you do not wish to participate in the
Settlement in the matter of Champagne v. Plannernet, Inc., Case No. 3:17-cv-02128-SK (called a
“Request for Exclusion”). The Request for Exclusion must be signed, dated, mailed by First Class U.S.
Mail, or the equivalent, and postmarked no later than [+90 days from mailing], to:

       Champagne v. Plannernet, Inc., Settlement Administrator, CPT Group Class Action
       Administrators, P.O. Box ***, Irvine, California, ***; Tel. 800-***-****

The Court will exclude any settlement class member who sends a complete and timely Request for
Exclusion as described in the paragraph above. Requests for Exclusion that do not include all the
required information and/or that are not timely submitted will be deemed null, void, and ineffective.
Any settlement class member who fails to submit a valid and timely Request for Exclusion on or
before the above-specified deadline shall be bound by all terms of the Settlement, release and any
Judgment entered in the Action if the Settlement receives final approval from the Court.

If you send a Request for Exclusion, you will not receive money for the claims.

12. If I exclude myself, can I get anything from the Settlement for the claims?


                                                     4
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 6 of 72




No. By electing to be excluded from the Settlement Class, (1) you will not receive the check generated
by the Settlement for the claims, even if you would otherwise be entitled to it; (2) you will not be
bound by any further order of judgments entered for or against the Settlement Class; (3) you will not
have a right to object to the Settlement or be heard at any hearing scheduled for the Court’s
consideration of the Settlement; and (4) you may pursue any claims against Defendant that were
included by Plaintiff in this case.

You must exclude yourself from the Settlement Class to start or continue your own lawsuit.

                               OBJECTING TO THE SETTLEMENT

13. How do I object to the Settlement?

You can ask the Court to deny approval by filing an objection. You can’t ask the Court to order a
different settlement; the Court can only approve or reject the settlement. If the Court denies approval,
no settlement payments will be sent out and the lawsuit will continue. If that is what you want to
happen, you must object.

Any objection to the proposed settlement must be in writing. If you file a timely written objection, you
may, but are not required to, appear at the Final Approval Hearing (see Question #17), either in person or
through your own attorney. If you appear through your own attorney, you are responsible for hiring
 and paying that attorney. All written objections and supporting papers must (a) clearly identify the case
 name and number (Champagne v. Plannernet, Inc., Case No. 3:17-cv-02128-SK), (b) be submitted to
 the Court either by mailing them to the Class Action Clerk, United States District Court for the
 Northern District of California, 450 Golden Gate Avenue, San Francisco, CA 94102, or by filing them
 in person at any location of the United States District Court for the Northern District of California, and
 (c) be filed or postmarked on or before [+90 days from mailing].

14. What’s the difference between objecting and opting-out?

Objecting is telling the Court that you do not like something about the Settlement. You can object only
if you stay in the Settlement Class. Excluding yourself is telling the Court that you do not want to be
part of the Settlement Class. If you exclude yourself, or “opt-out,” then you cannot object because the
Settlement will no longer affect you. You will receive no money under the Settlement if you exclude
yourself from the Settlement Class.

                                    THE LAWYERS IN THIS CASE

15. Do I have a lawyer in this case?

The following lawyers have been retained to serve as Class Counsel for the Settlement Class:

                       Ramsey Hanafi
                       QUINTANA HANAFI, LLP
                       870 Market Street, Suite 1115
                       Tel.: (415) 504-3121
                                                     5
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 7 of 72



                       info@qhplaw.com

                       Enrique Martínez
                       LAW OFFICES OF JOHN E. HILL
                       333 Hegenberger Road, Ste. 500
                       Oakland, CA 94621

16. Who are the lawyers representing Plannernet, Inc.?

The following lawyers have been retained to represent Plannernet, Inc., in this case:

                        Travis M. Gemoets
                        Taylor N. Burras
                        JEFFER MANGELS BUTLER & MITCHELL LLP
                        1900 Avenue of the Stars, 7th Floor
                        Los Angeles, California 90067



                          THE COURT’S FINAL APPROVAL HEARING

17. When and where will the Court decide whether to approve the Settlement?

The Court will hold a Final Approval Hearing to decide whether to approve the Settlement. The Final
Approval Hearing will be on September 23, 2019, at 9:30 a.m. in Courtroom 15 at the United States
District Court, Northern District of California, Phillip Burton Federal Building and United States
Courthouse, which is located at 450 Golden Gate Avenue, 15th Floor, San Francisco, CA 94102. The
Hearing may be moved to a different date and/or time without any notice. If you chose to attend the
hearing, please check to confirm that the date and/or time has not been changed, at
www.cptgroup.com/champagnevplannernet or by accessing the Court docket in this case, for a fee,
through the Court’s Public Access to Court Electronic Records (“PACER”) system at
https://ecf.cand.uscourts.gov.

At this hearing, the Court will consider whether the settlement is fair, reasonable, and adequate. If you
have filed a timely objection (see Question #13), the Court will consider it, and you may choose to
speak at the hearing. The Court will also decide how much to pay Class Counsel for attorney fees.
After the hearing, the Court will decide whether to approve the Settlement. We do not know how long
these decisions will take.

18. Do I have to come to the hearing?

No. Class Counsel and Defendant’s lawyers will answer any questions the Court may have. But you
are welcome to come at your own expense. If you send an objection, you don’t have to come to Court
to talk about it. As long as you have mailed your written objection on time, the Court will consider it.
You may pay another lawyer at your own expense to attend the hearing and appear on your behalf, but
it is not required.


                                                     6
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 8 of 72



19. How do I get more information?

This notice summarizes the proposed Settlement. For the precise terms and conditions of the
Settlement, and to review the pleadings and applicable motion work in this matter, please visit
www.cptgroup.com/champagnevplannernet, or call Class Counsel at (415) 504-3121. You may also
access the Court docket in this case, for a fee, through the Court’s PACER system at
https://ecf.cand.uscourts.gov; or visit the office of the Clerk of the Court for the United States District
Court for the Northern District of California, Phillip Burton Federal Building and United States
Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, between 9:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding Court holidays.

PLEASE DO NOT CONTACT THE COURT, THE COURT CLERK’S OFFICE, OR
DEFENDANT TO INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.




                                                      7
Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 9 of 72




                   EXHIBIT B
           Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 10 of 72




         UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
                 Champagne v. Plannernet, Inc., case number 3:17-cv-02128-SK

                           NOTICE OF CLASS ACTION SETTLEMENT

               The Court authorized this notice. This is not a solicitation from a lawyer.

If you provided services to one or more clients of PLANNERNET, INC. at any time from April
17, 2013 to April 22, 2019, you could receive a payment from a proposed class action settlement.

      A proposed class action settlement (“Settlement”) has been reached in this case that resolves a
       lawsuit alleging that Defendant Plannernet, Inc. violated California employment laws.

      Defendant denies that it has done anything wrong and argues that it has complied with all laws.
       Defendant entered into this Settlement only to resolve this lawsuit.

      This Settlement is not a concession or admission by Plannernet with respect to any claim for
       fault, liability, or omission.

      The Court handling this case has preliminarily approved the Settlement. However, payments
       will be made only if the Court grants final approval of the Settlement.

      IF YOU HAVE ANY QUESTIONS AFTER READING THIS NOTICE, PLEASE CALL
       ATTORNEY RAMSEY HANAFI at (415) 504-3121 and indicate that you are calling about the
       Plannernet case.

 1. If I decide to participate and want to receive the most money, what must I do?

You do not have to do anything to receive payment. The settlement of classwide claims under
California laws automatically includes participants unless they affirmatively “opt out.” You do not
have to file a claim form to receive payment.

 2. Why did I get this Notice of Class Action Settlement (“Notice”)?

Plannernet’s records show that you provided services to one or more clients of Plannernet at
some time from April 17, 2013 to April 22, 2019, as a Supplier or Meeting Manager. The lawsuit
in the United States District Court, for the Northern District of California, is known as Champagne v.
Plannernet, Inc., case number 3:17-cv-02128-SK. Linda Champagne is the “Plaintiff.” The company
she sued, Plannernet Inc., is the “Defendant.” The judge assigned to oversee this action is the
Honorable Sallie Kim (the “Court”).

The claims are brought as a class action. In this case, the Plaintiff is the “Class Representative” who
filed this class action on behalf of herself and other suppliers or meeting managers who have similar
claims. All of these suppliers or meeting managers together are a “Class” or “Class Members.” The
Court will resolve the issues for all Class Members, except for those who exclude themselves from
the Class.
                                                     1
           Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 11 of 72



 3. Who is in the Settlement Class?

The Settlement Class is defined as follows:

       All persons who performed onsite event services through the Plannernet platform for
       Plannernet’s clients in California at any time from April 17, 2013 through April 22,
       2019, and who do not properly and timely opt out of the Settlement Class by
       requesting exclusion.

 4. What are the claims in this lawsuit?

The claims allege that Defendant misclassified Suppliers or Meeting Managers as independent
contractors instead of employees. As a result, Plaintiff alleges that Defendant failed to pay overtime
compensation and regular wages; failed to provide adequate meal periods and rest breaks; failed to
reimburse suppliers or meeting managers for work-related expenses; and violated other laws related to
the alleged misclassification of Suppliers or Meeting Managers. Plaintiffs also allege they are entitled
to other damages and penalties. Plannernet denies Plaintiff's claims in their entirety and maintains that
it has complied with all laws.

 5. Why is there a Settlement?

After the parties exchanged extensive documents and information about this lawsuit, both sides agreed
to the Settlement to avoid the cost and risk of further litigation. The Settlement does not mean that any
law was broken. Defendant denies all of the legal claims in the case. The Class Representative and her
lawyers think the Settlement is in the best interests of all Class Members.

 6. Will I suffer any adverse consequences resulting from the Settlement?

No you will not. Your status with Plannernet will not be affected in any way regardless of your
decision to participate, or not to participate, in this Settlement. Plannernet will not retaliate against you
based upon your decision to participate, or not to participate, in the Settlement.

                        THE SETTLEMENT BENEFITS—WHAT YOU GET

 7. What does the Settlement provide?

Under the terms of the Settlement, Plannernet agrees to pay a total settlement amount of $440,000. The
following amounts will be deducted from this total settlement fund if approved by the Court: Class
attorney fees (not to exceed $132,000 or 30% of the total settlement amount); Class attorneys’ actual
costs as approved by the Court (not to exceed $7,900); an enhancement award to the Plaintiff for her
service as the Class Representative (not to exceed $8,500); a Private Attorney General Act (“PAGA”)
payment in the amount of $7,500 to the California Labor and Workforce Development Agency; and
the fees and expenses of the Settlement Administrator (approximately $15,000).

Subtracting the Court-awarded deductions from the total settlement amount will result in a “Net
Settlement Fund” of approximately $269,100, which will be used for payments to those Class
Members who participate in the Settlement. Defendants will fully fund the Settlement of $440,000
within approximately twelve months from the date of October 23, 2019.
                                                      2
           Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 12 of 72



 8. How much money will I get if I participate in the Settlement?

If you do not opt-out of the Settlement, you will be entitled to a payment of approximately
$<<estimated award>> (“Settlement Payment”). This payment is based on (a) reimbursement of
Plannernet’s $50 application fee; (b) the number of events and length of events you worked at for
Plannernet clients between April 17, 2013 and April 22, 2019 as a Supplier or Meeting Manager; and
(c) whether you have an active contract with Plannernet. The payment also includes a pro rata share of
penalties which Plaintiff alleges you may have been entitled to receive.

Records provided by Plannernet indicate that as of April 22, 2019 you [have/do not have] an active
contract with Plannernet. Plannernet records used in calculating your settlement share indicate you
provided on-site event services for the following numbers of events during the class period:

<<# of events <4 hours>>
<<# of events between 4-8 hours>>
<<#of events >8 hours>>

You may dispute the amount of your Settlement Payment, by a written dispute and any supporting
papers, which must be mailed to the Settlement Administrator and postmarked no later than [+90 days
from mailing]. If you believe you worked more events than indicated above, please include
records demonstrating that the total number of events you worked for any of the above
categories. Records should include event postings or notices of events showing the total hours
required for the event, along with evidence that you worked at the event, such as copies of checks,
invoices, post-event emails or surveys, or other pay records.

Plaintiff alleges that at these client events, class members: (1) were eligible for a meal period but were
not provided with an adequate one; (2) were eligible for a rest break but were not provided with an
adequate one; (3) were eligible for overtime pay, but were not paid at an overtime rate; and (4) were
not reimbursed for their $50 application fee. Plannernet disputes these allegations. As to business
expenses, the Court did not certify for Class Settlement business expenses other than compensation for
the $50 application fee, due to the difficulty of proving these expenses on a class basis.

If you wish to remain in the Class, you will receive a Settlement Payment. You will be provided with
a “1099-Misc” tax form for the payment.

       HOW TO GET A PAYMENT OR EXCLUDE YOURSELF FROM THIS LAWSUIT

9. How do I get a payment?

To receive a payment, you don’t have to do anything. You will give up your right to make claims
against Defendant regarding its alleged misclassification of Suppliers and Meetings Managers as
independent contractors and Defendant’s alleged failure to pay overtime compensation and regular
wages; alleged failure to provide adequate meal periods and rest breaks; alleged failure to reimburse
suppliers or meeting managers for work-related expenses; alleged failure to provide proper itemized
pay stubs; alleged failure to pay waiting-time penalties to former employees; and for alleged PAGA
violations.
                                                     3
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 13 of 72



If you choose to opt out of the Settlement Class, you will not receive a payment from the Settlement,
but you keep all your rights to sue Defendant. The only way for you to retain your rights to sue
Defendant involving the same claims in this case is to mail a valid opt-out letter to the Settlement
Administrator postmarked no later than [+90 days from mailing] (see Question #11).

10. When will I get a payment?

The Court will hold a Final Approval Hearing on September 23 at 9:30 am, and if the Settlement is
approved by the Court, then the Settlement Payment will be sent to the address where you received
this notice. If you would like to change the address where your Settlement Payment will be mailed,
please contact the Settlement Administrator at:

               Champagne v. Plannernet, Inc., Settlement Administrator, CPT Group Class Action
               Administrators, P.O. Box ***, Irvine, California, ***; Tel. 800-***-****
Checks will be mailed to participating settlement members if and after the Court grants “final
approval” of the Settlement. If the Court approves the Settlement after the Final Approval Hearing,
there may be appeals. If there are any appeals, resolving them could take some time, so please be
patient. If there are no appeals and the Court grants “final approval” of the Settlement, your payment
will be sent in two separate checks, which will be sent out approximately in the third week of October
2019 and October 2020. If you have questions regarding when checks will be mailed, please contact
the Settlement Administrator (contact information above) or Class Counsel (see Question # 15).


11. How do I exclude myself for the Settlement Class?

If you do not want to participate in the claims in the Settlement, you may be excluded (that is, you may
“opt out”) by sending a timely letter in writing to the Settlement Administrator. The letter must contain
your name, address and telephone number, and state that you do not wish to participate in the
Settlement in the matter of Champagne v. Plannernet, Inc., Case No. 3:17-cv-02128-SK (called a
“Request for Exclusion”). The Request for Exclusion must be signed, dated, mailed by First Class U.S.
Mail, or the equivalent, and postmarked no later than [+90 days from mailing], to:

       Champagne v. Plannernet, Inc., Settlement Administrator, CPT Group Class Action
       Administrators, P.O. Box ***, Irvine, California, ***; Tel. 800-***-****

The Court will exclude any settlement class member who sends a complete and timely Request for
Exclusion as described in the paragraph above. Requests for Exclusion that do not include all the
required information and/or that are not timely submitted will be deemed null, void, and ineffective.
Any settlement class member who fails to submit a valid and timely Request for Exclusion on or
before the above-specified deadline shall be bound by all terms of the Settlement, release and any
Judgment entered in the Action if the Settlement receives final approval from the Court.

If you send a Request for Exclusion, you will not receive money for the claims.

12. If I exclude myself, can I get anything from the Settlement for the claims?


                                                     4
            Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 14 of 72




No. By electing to be excluded from the Settlement Class, (1) you will not receive the check generated
by the Settlement for the claims, even if you would otherwise be entitled to it; (2) you will not be
bound by any further order of judgments entered for or against the Settlement Class; (3) you will not
have a right to object to the Settlement or be heard at any hearing scheduled for the Court’s
consideration of the Settlement; and (4) you may pursue any claims against Defendant that were
included by Plaintiff in this case.

You must exclude yourself from the Settlement Class to start or continue your own lawsuit.

                               OBJECTING TO THE SETTLEMENT

13. How do I object to the Settlement?

You can ask the Court to deny approval by filing an objection. You can’t ask the Court to order a
different settlement; the Court can only approve or reject the settlement. If the Court denies approval,
no settlement payments will be sent out and the lawsuit will continue. If that is what you want to
happen, you must object.

Any objection to the proposed settlement must be in writing. If you file a timely written objection, you
may, but are not required to, appear at the Final Approval Hearing (see Question #17), either in person or
through your own attorney. If you appear through your own attorney, you are responsible for hiring
 and paying that attorney. All written objections and supporting papers must (a) clearly identify the case
 name and number (Champagne v. Plannernet, Inc., Case No. 3:17-cv-02128-SK), (b) be submitted to
 the Court either by mailing them to the Class Action Clerk, United States District Court for the
 Northern District of California, 450 Golden Gate Avenue, San Francisco, CA 94102, or by filing them
 in person at any location of the United States District Court for the Northern District of California, and
 (c) be filed or postmarked on or before [+90 days from mailing].

14. What’s the difference between objecting and opting-out?

Objecting is telling the Court that you do not like something about the Settlement. You can object only
if you stay in the Settlement Class. Excluding yourself is telling the Court that you do not want to be
part of the Settlement Class. If you exclude yourself, or “opt-out,” then you cannot object because the
Settlement will no longer affect you. You will receive no money under the Settlement if you exclude
yourself from the Settlement Class.

                                    THE LAWYERS IN THIS CASE

15. Do I have a lawyer in this case?

The following lawyers have been retained to serve as Class Counsel for the Settlement Class:

                       Ramsey Hanafi
                       QUINTANA HANAFI, LLP
                       870 Market Street, Suite 1115
                       Tel.: (415) 504-3121
                                                     5
           Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 15 of 72



                       info@qhplaw.com

                       Enrique Martínez
                       LAW OFFICES OF JOHN E. HILL
                       333 Hegenberger Road, Ste. 500
                       Oakland, CA 94621

16. Who are the lawyers representing Plannernet, Inc.?

The following lawyers have been retained to represent Plannernet, Inc., in this case:

                        Travis M. Gemoets
                        Taylor N. Burras
                        JEFFER MANGELS BUTLER & MITCHELL LLP
                        1900 Avenue of the Stars, 7th Floor
                        Los Angeles, California 90067



                          THE COURT’S FINAL APPROVAL HEARING

17. When and where will the Court decide whether to approve the Settlement?

The Court will hold a Final Approval Hearing to decide whether to approve the Settlement. The Final
Approval Hearing will be on September 23, 2019, at 9:30 a.m. in Courtroom 15 at the United States
District Court, Northern District of California, Phillip Burton Federal Building and United States
Courthouse, which is located at 450 Golden Gate Avenue, 15th Floor, San Francisco, CA 94102. The
Hearing may be moved to a different date and/or time without any notice. If you chose to attend the
hearing, please check to confirm that the date and/or time has not been changed, at
www.cptgroup.com/champagnevplannernet or by accessing the Court docket in this case, for a fee,
through the Court’s Public Access to Court Electronic Records (“PACER”) system at
https://ecf.cand.uscourts.gov.

At this hearing, the Court will consider whether the settlement is fair, reasonable, and adequate. If you
have filed a timely objection (see Question #13), the Court will consider it, and you may choose to
speak at the hearing. The Court will also decide how much to pay Class Counsel for attorney fees.
After the hearing, the Court will decide whether to approve the Settlement. We do not know how long
these decisions will take.

18. Do I have to come to the hearing?

No. Class Counsel and Defendant’s lawyers will answer any questions the Court may have. But you
are welcome to come at your own expense. If you send an objection, you don’t have to come to Court
to talk about it. As long as you have mailed your written objection on time, the Court will consider it.
You may pay another lawyer at your own expense to attend the hearing and appear on your behalf, but
it is not required.


                                                     6
           Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 16 of 72



19. How do I get more information?

This notice summarizes the proposed Settlement. For the precise terms and conditions of the
Settlement, and to review the pleadings and applicable motion work in this matter, please visit
www.cptgroup.com/champagnevplannernet, or call Class Counsel at (415) 504-3121. You may also
access the Court docket in this case, for a fee, through the Court’s PACER system at
https://ecf.cand.uscourts.gov; or visit the office of the Clerk of the Court for the United States District
Court for the Northern District of California, Phillip Burton Federal Building and United States
Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, between 9:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding Court holidays.

PLEASE DO NOT CONTACT THE COURT, THE COURT CLERK’S OFFICE, OR
DEFENDANT TO INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.




                                                      7
Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 17 of 72




                    EXHIBIT C
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 18 of 72



1    John E. Hill, State Bar #45338
     Enrique Martínez, State Bar #206884
2
     LAW OFFICES OF JOHN E. HILL
3    333 Hegenberger Road, Ste. 500
     Oakland, CA 94621
4    Telephone: (510) 588-1000
     Facsimile: (510) 632-1445
5    enriquemartinez@hill-law-offices.com
6
     Ramsey Hanafi, State Bar #262515
7    QUINTANA HANAFI, LLP
     870 Market Street, Suite 1115
8    San Francisco, CA 94102
     Tel.: (415) 504-3121
9    Fax: (415) 233-8770
     info@qhplaw.com
10

11   Attorneys for Plaintiff & Class

12   Travis M. Gemoets, State Bar #174365
     Taylor N. Burras, State Bar #279744
13   JEFFER, MANGELS, BUTLER & MITCHELL, LLP
     1900 Avenue of The Stars, Floor 7
14
     Los Angeles, CA 90067
15   Tel.: (310) 785-5387
     Fax: (310) 712-3387
16
     Attorneys for Defendant
17

18                                UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA

20
     LINDA CHAMPAGNE, on behalf of herself and       Case No.: 4:17-cv-02128-SK
21   all others similarly situated,
                                                     CLASS ACTION
22          Plaintiffs,
                                                     JOINT STIPULATION FOR
23   vs.                                             REPRESENTATIVE ACTION AND
                                                     CLASS ACTION SETTLEMENT
24
     PLANNERNET, INC., a North Carolina
25   Corporation,

26          Defendant.

27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                               -1-
          Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 19 of 72



1             Plaintiff Linda Champagne (“Plaintiff”) and Plannernet, Inc. (“Defendant” and/or
2    “Plannernet”) (collectively the “Parties”), hereby submit this Joint Stipulation for Representative
3    Action and Class Action Settlement (“Stipulation” or “Agreement”) to the Court for its
4    consideration. It is filed in conjunction with Plaintiff’s Motion for Preliminary Approval of
5    Representative Action and Class Action Settlement which Plannernet does not oppose.
6                          STIPULATION AND SETTLEMENT AGREEMENT
7                                       OF CLASS ACTION CLAIMS
8                    This Stipulation is made by the Named Plaintiff on behalf of herself and each
9    member of the “Class” as defined herein, on the one hand, and Defendant Plannernet, on the other
10   hand, in the above-captioned action (“Class Action” or “Action”) pending in the United States
11   District Court, Northern District of California, and subject to the approval of the Court. The
12   Settlement Class is comprised of all persons who worked for Defendant Plannernet as suppliers or
13   meeting managers and supported Defendant’s onsite client events in California at any time from
14   April 17, 2013 through the date of the preliminary approval order, and who do not properly and
15   timely opt out of the Settlement Class by requesting exclusion.
16   I.       Procedural History.
17            Plaintiff filed her Complaint as a putative class action (under F.R.C.P. 23) and representative
18   action under Private Attorneys General Act, Cal. Labor Code § 2698, et seq. (“PAGA”) against
19   Defendant on behalf of herself, and all similarly situated suppliers of Plannernet.
20            On October 21, 2016, pursuant to Labor Code section 2698, et seq., Plaintiff served online,
21   upon the California Labor and Workforce Development Agency (“LWDA”) and via U.S. Certified
22   Mail on Plannernet with her notification letter for wage and hour violations and penalties. More
23   than 65 days passed since Plaintiff served notice to the LWDA and Plannernet, and the LWDA did
24   not provide notice of its intent to investigate Plaintiff’s claims. Therefore, Plaintiff exhausted her
25   obligation to provide administrative notice and sought penalties on behalf of herself and others who
26   she alleges are current and former California employees of Defendant.
27            On April 17, 2017, Plaintiff filed her Complaint in the above captioned court.
28

              JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -2-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 20 of 72



1           On May 16, 2017, Defendant served its answer to Plaintiff’s Complaint.
2           Defendant is represented by Travis M. Gemoets and Taylor Burras of the law firm Jeffer
3    Mangels Butler & Mitchell LLP.
4    II.    Investigation in the Action.
5           The Parties have conducted significant investigation of the facts and law during the
6    prosecution of this Action. Such investigation has included, inter alia, the exchange of both formal
7    and informal written discovery and several thousand pages of documents. Class Counsel has further
8    investigated the applicable law as applied to the facts discovered regarding the alleged claims,
9    damages, and potential defenses thereto. In pertinent part, the investigation has yielded the
10   following: Plaintiff generally alleges that Class Members have suffered damages; that Plannernet
11   misclassified Class Members as independent contractors, that Plannernet did not pay Class
12   Members all wages owed to them; that Plannernet did not pay the Class Members all overtime
13   premiums owed; that Plannernet did not pay the Class Members all premium wages for meal and
14   rest period violations; that Plannernet did not provide legally compliant accurate itemized wage
15   statements; that Plannernet owes wages, penalties, liquidated damages, waiting time penalties,
16   interest, attorneys’ fees or other damages of any kind based on a failure to fully or timely
17   compensate Class Members for all hours worked at any time on or before the last day of the Class
18   Period while working for Plannernet (whether based on contract, the California Wage Orders, or the
19   wage and hour laws which would be applicable to any one or more of the Class Members’
20   employment with Released Parties during the Class Period, or otherwise); that Plannernet engaged
21   in alleged unlawful, unfair and/or fraudulent business practices under California and Business and
22   Professions Code 17200 et seq.; that Plannernet violated the Labor Code Private Attorney General’s
23   Act of 2004 (“the PAGA Claim”) and that Class Members were harmed by the conduct alleged in
24   the Action. Thus, Plaintiff, on behalf of herself and other Class Members, demands various
25   amounts for wages, penalties, interest, costs, attorneys’ fees, and other damages.
26          Based upon a thorough review of the law and facts of this case, Plannernet contends that
27   there is no basis for damages, attorneys’ fees, liquidated damages, waiting time penalties, and/or
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -3-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 21 of 72



1    any other penalties to be assessed against it pursuant to California state law because Class Plaintiffs
2    were at all times properly classified as independent contractors. As such, all amounts properly
3    owed to the Class Members were timely paid to them, and Plannernet disputes that Class Members
4    were owed any overtime. Plannernet denies that it failed to pay meal period or rest period premium
5    wages at the regular rate under applicable law, including the legal precedent of Brinker Restaurant
6    Corp. v. Superior Court, 53 Cal.4th 1004 (2012). Plannernet denies that it did not provide legally
7    compliant accurate itemized wage statements, that it did not properly pay all wages to Class
8    Members upon their separation from their engagement with Plannernet, and that it owed or owes
9    wages, penalties, interest, attorneys’ fees or other damages related only to the underlying PAGA
10   claims during the Class Period. Nevertheless, given the risks inherent in litigation and in the spirit
11   of compromise, Plaintiff and Class Members hereby agree to compromise all claims and forego any
12   and all claims for liquidated damages and/or penalties against Plannernet pursuant to applicable
13   law, including but not limited to the California Labor Code and California Wage Orders, and the
14   applicable laws of any other state, in return for payments made pursuant to this Stipulation.
15   III.   Benefits of Settlement to Class Members.
16          Plaintiff recognizes the expense and length of continued proceedings necessary to continue
17   the litigation against Plannernet through trial and through any possible appeals. Plaintiff has also
18   taken into account the uncertainty and risk of further litigation, and the difficulties and delays
19   inherent in such litigation. Plaintiff is also aware of the burdens of proof necessary to establish
20   liability for the claims asserted in the Action, Defendant’s defenses thereto, and the difficulties in
21   establishing damages for the Plaintiff and the Class. Plaintiff has also taken into account the
22   settlement negotiations to date and a lengthy mediation commencing on January 30, 2018 before the
23   Hon. Ernest H. Goldsmith (Ret.), an expert mediator of class actions, representative actions, and
24   collective actions, especially those in the wage and hour arena such as the Action and the fact that
25   the Settlement is the product of a mediator’s proposal. Based on the foregoing, Plaintiff has
26   determined that the Settlement set forth in this Agreement is a fair, adequate and reasonable
27   settlement, and is in the best interests of the Class Members.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -4-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 22 of 72



1    IV.    Plannernet’s Reasons for Settlement.
2           Plannernet has concluded that further defense of this litigation would be protracted and
3    expensive for all Parties. Substantial amounts of time, energy and resources of Plannernet have
4    been and, unless this Settlement is made, will continue to be devoted to the defense of the claims
5    asserted by Plaintiff. Plannernet has also assessed the risk of a finding of liability against it, and has
6    taken into account the settlement negotiations to date. Plannernet has, therefore, agreed to settle in
7    the manner and upon the terms set forth in this Agreement to put to rest the Claims as set forth in
8    the Action.
9    V.     Plannernet’s Denials of Wrongdoing.
10          Plannernet has denied and continues to deny each of the claims and contentions alleged by
11   Plaintiff in the Action. Plannernet has repeatedly asserted and continues to assert defenses thereto
12   and has expressly denied and continues to deny any wrongdoing or legal liability arising out of any
13   of the facts or conduct alleged in the Action. Plannernet also has denied and continues to deny,
14   inter alia, that Plaintiff and the Class Members have suffered damages; that Plannernet improperly
15   classified Plaintiff and the Class Members as independent contractors; that Plannernet did not pay
16   Plaintiff and the Class Members all wages owed to them; that Plannernet did not pay the Plaintiff
17   and the Class Members all overtime premiums owed; that Plannernet did not pay the Plaintiff and
18   the Class Members all premium wages for missed meal and rest period violations at the proper rate
19   of pay or at all; that Plannernet did not provide legally compliant accurate itemized wage
20   statements; that Plannernet owes wages, penalties, liquidated damages, waiting time penalties,
21   interest, attorneys’ fees or other damages of any kind based on a failure to fully or timely
22   compensate Plaintiff and the Class Members for all hours worked at any time on or before the last
23   day of the Class Period while working for Plannernet (whether based on contract, the FLSA, the
24   California Wage Orders, or the wage and hour laws which would be applicable to any Class
25   Member’s employment with Released Parties during the Class Period, or otherwise); that Plannernet
26   engaged in alleged unlawful, unfair and/or fraudulent business practices under California and
27   Business and Professions Code 17200 et seq.; that Plannernet violated the Labor Code Private
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -5-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 23 of 72



1    Attorneys General Act of 2004 and that Plaintiff and the Class Members were harmed by the
2    conduct alleged in the Action.
3    VI.     Class Claims.
4            Plaintiff, on behalf of herself and all Class Plaintiffs, has claimed and continues to claim that
5    the Released Claims (as defined below) have merit and give rise to liability on the part of
6    Plannernet. Neither this Agreement nor any documents referred to herein, nor any action taken to
7    carry out this Agreement, will be construed or used as an admission by or against any Party
8    (Defendant, Plaintiff, counsel, or Released Parties as defined below) as to the merits or lack thereof
9    of the claims asserted except as to the Released Claims of the Class Members.
10                  NOW, THEREFORE, IT IS HEREBY STIPULATED, by and among Plaintiff, on
11   behalf of herself and the Class Members on the one hand, and Plannernet on the other hand, and
12   subject to the approval of the Court, that the Class Action is hereby being compromised and settled
13   pursuant to the terms and conditions set forth in this Agreement upon the Effective Date (as defined
14   below), subject to the recitals set forth herein above, which by this reference become an integral
15   part of this Agreement, and subject to the following terms and conditions:
16           1.     Definitions:
17                 (a)       “Class Plaintiffs” is defined as all persons who worked for Defendant
18   Plannernet as suppliers or meeting managers and supported Defendant’s onsite client events in
19   California at any time from April 17, 2013 through the date of the preliminary approval order, and
20   who do not properly and timely opt out of the Settlement Class by requesting exclusion.
21                 (b)     “Action” or “Class Action” refers to the action entitled LINDA
22   CHAMPAGNE, on behalf of herself and all others similarly situated, Plaintiffs, vs. PLANNERNET,
23   INC., a North Carolina Corporation, Defendant, United States District Court for the Northern
24   District of California, Case No.4:17-cv-02128-SK, filed on April 17, 2017 and the amended
25   complaint concurrently filed with this Settlement Agreement (the “Complaint”).
26                  (c)      “Class Members” comprise all Class Plaintiffs who do not affirmatively opt
27   out of and exclude themselves from the Action in a timely manner, as defined herein.
28

             JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -6-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 24 of 72



1                   (d)     “Class Claims Period” is defined as the period from April 17, 2013 through
2    April 22, 2019.
3                   (e)    “Defendant” or “Plannernet” means Plannernet, Inc.
4                   (f)    The "Effective Date" is defined as follows: If no objection to this Settlement
5    or to any of the terms and or conditions of the Stipulation are filed by a Class Member or any
6    intervenor to this action, the Effective Date shall occur on the day that the Court enters an order of
7    final approval of this settlement and enters judgment; however, if any objection to this Settlement or
8    to any of the terms and or conditions of the Stipulation is filed by any Class Member or intervenor
9    to the Action, the Effective Date shall occur upon the expiration of the time for the filing any appeal
10   of the order of final approval of this settlement and/or the judgment. If an appeal is filed or any writ
11   granted, then the Effective Date shall occur after the appeal has been dismissed or the writ dissolved
12   and when there is no further time to appeal the dismissal of the appeal or the dissolution of the writ.
13                  (g)    “Enhancement Award” means the sum to be paid to the Named Plaintiff, as
14   an enhancement for her singular role in undertaking this Action, and for the risks and work
15   attendant to this role, which award shall be deducted from the “Settlement Fund.”
16                  (h)    “Named Plaintiff” means Linda Champagne.
17                  (i)    “Settlement Fund” means Four Hundred Forty Thousand Dollars and Zero
18   Cents ($440,000.00), which is the maximum amount Plannernet shall be required to pay under this
19   Agreement, and is inclusive of all attorneys’ fees, attorneys’ costs, incentive awards, claims
20   administration expenses, alleged damages, and PAGA Claim amounts. The employer’s share of all
21   state and federal payroll taxes and withholding such as FICA, FUTA, UI, ETT, and SDI ("Payroll
22   Taxes"), if any, on Settlement Payments made pursuant to this Agreement to Class Members will be
23   made by Defendant separate and apart from the Settlement Fund;
24                  (j)    “Net Settlement Amount” means the Settlement Fund, less all of the
25   following: (i) Named Plaintiff's Enhancement Award; (ii) Class Counsel’s attorneys’ fees; (iii)
26   Class Counsel’s litigation costs and expenses; (iv) all third party administrator’s expenses incurred
27   by CPT Group (the "Settlement Administrator"), the third party claims administrator selected by the
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -7-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 25 of 72



1    Parties; and (v) PAGA Claim penalties payable to the California Labor and Workforce
2    Development Agency (the "LWDA"). The total sum of the Net Settlement Amount plus the Named
3    Plaintiff Enhancement Award, Class Counsels’ attorneys’ fees and costs, the claims administration
4    expenses, and PAGA Claim payments payable to the LWDA shall not exceed the Settlement Fund
5    of $440,000.00.
6                   (k)    “Settlement Payment(s)” mean the individual amounts to be paid to Class
7    Members pursuant to the terms of this Settlement.
8           2.      Full Investigation. Plaintiff has fully investigated the factual and legal basis for the
9    causes of action asserted in the Class Action. Given the disagreement between the Parties as to the
10   viability of the claims raised by Plaintiff in the Class Action, the Parties believe the Settlement
11   provided for herein is a fair, adequate and reasonable settlement.
12          3.      Release As To All Class Members. As of the Effective Date, the Class Members,
13   including Named Plaintiff, release Plannernet, all of its affiliates, and each of their past or present
14   officers, directors, members, shareholders, employees, agents, principals, heirs, representatives,
15   accountants, auditors, consultants, insurers and reinsurers, and its and their respective successors
16   and predecessors in interest, subsidiaries, affiliates, joint ventures, parents and attorneys and each of
17   their respective company-sponsored employee benefit plans and all of their respective officers,
18   directors, employees, administrators, fiduciaries, trustees and agents (the “Released Parties”), from
19   the “Released Claims.” This release is subject to court approval. For purposes of this Agreement,
20   the “Released Claims” are defined as:
21                  All claims, demands, rights, liabilities, penalties, guarantees, costs, expenses,
22                  attorneys’ fees, damages, and causes of action during the Class Claims Period on
23                  behalf of the Named Plaintiff and the Class Members, including, but not limited to
24                  allegations, that Plannernet:
25                          (i)     did not pay the Class Members all overtime amounts owed (including
26   weekly overtime, daily overtime, and double time) for work performed by Class Members for
27   Plannernet clients;
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -8-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 26 of 72



1                            (ii)    did not pay the Class Members the applicable state or local minimum
2    wage for all hours worked;
3                            (iii)   failed to provide meal periods and rest breaks to the Class Members;
4                            (iv)    failed to pay or timely pay the Class Members for all hours worked;
5                            (v)     did not provide legally compliant accurate itemized wage statements;
6                            (vi)    did not properly pay all wages to the Class Members upon the Class
7    Members' separation from Plannernet; and,
8                            (vii)   owes or owed penalties, interest, attorneys’ fees or other damages
9    arising pursuant to the California Private Attorneys General Act, Cal. Lab. Code Section 2698 et
10   seq.
11           Released claims include any unknown claims under Section 1542 of the California Civil
12   Code, but only to the extent that they were asserted or could have been asserted based on the
13   allegations in the First Amended Complaint.
14           4.      General Release by Named Plaintiff Only. In addition to the release made by the
15   Class Members set forth in Paragraph 3 hereof, Named Plaintiff, in exchange for receipt of an
16   Enhancement Award, as of the Payment Date makes the additional following general release of all
17   claims, known or unknown: Named Plaintiff releases the Released Parties from all claims, demands,
18   rights, liabilities and causes of action of every nature and description whatsoever, known or
19   unknown, asserted or that might have been asserted, whether in tort, contract, or for violation of any
20   state or federal statute, rule or regulation arising out of, relating to, or in connection with any act or
21   omission by or on the part of any of the Released Parties committed on or prior to the execution
22   hereof. (The release set forth in this Paragraph 4 shall be referred to hereinafter as the “General
23   Release.”) The General Release includes any unknown claims relating to the subject matter of the
24   Released Claims Named Plaintiff does not know or suspect to exist in her favor at the time of the
25   General Release, which, if known by Named Plaintiff might have affected her settlement with, and
26   release of, the Released Parties by Named Plaintiff or might have affected her decision not to object
27   to this Settlement or the General Release.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                         -9-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 27 of 72



1                   With respect to the General Release, Named Plaintiff shall be deemed to have, and
2    by operation of the Final Judgment shall have, expressly waived and relinquished, to the fullest
3    extent permitted by law, the provisions, rights and benefits of Section 1542 of the California Civil
4    Code, or any other similar provision under federal or state law, which provides:
5

6
                    A general release does not extend to claims which the creditor
                    does not know or suspect to exist in his or her favor at the time of
7
                    executing the release, which if known by him or her must have
                    materially affected his or her settlement with the debtor.
8
                    Named Plaintiff may hereafter discover facts in addition to or different from those
9
     she now knows or believes to be true with respect to the subject matter of the General Release, but
10
     Named Plaintiff, upon the Effective Date, shall be deemed to have, and by operation of the Final
11
     Judgment shall have, fully, finally, and forever settled and released any and all of the claims
12
     released pursuant to the General Release, whether known or unknown, suspected or unsuspected,
13
     contingent or non-contingent, which now exist, or heretofore have existed upon any theory of law or
14
     equity now existing, including, but not limited to, all claims, actions, suits or charges arising out of
15
     Named Plaintiff’s alleged employment or contractual relationships with Released Parties and
16
     separation/cessation of these relationships, such as claims for wrongful termination, wrongful
17
     demotion, breach of contract, unpaid wages, accrued but unused vacation pay, claims under the
18
     Labor Code of the State of California or similar laws of any other jurisdiction, and claims for
19
     discrimination, harassment, or retaliation based on any protected category, including the Age
20
     Discrimination in Employment Act (“ADEA”), conduct that is negligent, intentional, with or
21
     without malice, or a breach of any duty, law or rule, without regard to the subsequent discovery or
22
     existence of such different or additional facts.
23
            5.      Allocation of Settlement Funds.
24
                    (a)    Class Counsel intends to move the Court for an award of attorneys’ fees
25
     compensating Class Counsel for its representation of the Class Members in this matter in an amount
26
     equal to thirty percent (30%) of the Settlement Fund, equal to One Hundred Thirty-Two Thousand
27
     dollars and 00/100 ($132,000.00), the entire amount of which is to be deducted from the Settlement
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -10-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 28 of 72



1    Fund. Class Counsel also intends to move the Court for an Order reimbursing actual litigation costs
2    and expenses in an amount not to exceed Seven Thousand Nine Hundred Dollars ($7,900.00),
3    claims administration fees and costs incurred by the Settlement Administrator, in an amount not to
4    exceed Fifteen Thousand Dollars ($15,000.00), and an Enhancement Award in an amount not to
5    exceed Eight Thousand Five Hundred Dollars ($8,500.00) to the Named Plaintiff. The attorneys’
6    fees, litigation costs, claims administration costs and Enhancement Awards are to be paid out of the
7    Settlement Fund as explained below and shall not be an additional cost to Plannernet. Ten
8    Thousand Dollars ($10,000.00) of the Settlement Fund shall be allocated to the PAGA Claim
9    pursuant to California Labor Code sections 2698, et seq. From the $10,000.00 attributed to the
10   PAGA Claim, 75% shall be paid to the LWDA and 25% shall be distributed back into the
11   Settlement Fund for the benefit of the Class Members.
12                  (b)    If the Court does not approve any of the awards as requested and described
13   above, then the difference not awarded shall be added to the Settlement Fund and distributed
14   between the Class Members on a pro rata basis based on a percentage of each individual Class
15   Member's Settlement Award.
16                  (c)    The Settlement Funds shall equal the amount available to pay all Settlement
17   Payments to the Class Members; Class Counsel’s Fees Award; Class Counsel’s litigation costs and
18   expenses; Settlement Administrator fees; Enhancement Award to Named Plaintiff; and PAGA
19   Claim penalties.
20          6.      Allocation of Net Settlement Amount. The amount remaining from the Settlement
21   Funds after the award of the attorneys’ fees and costs, enhancement awards, claims administration
22   expenses and PAGA Claim penalties payable to the LWDA, shall be referred to as the “Net
23   Settlement Amount” from which all Class Members will receive a Settlement Payment. There shall
24   be no requirement that any Class Plaintiff submit a claim form to become a Class Member. Class
25   Plaintiffs who do not negotiate the settlement payment shall be subject to the full release of claims
26   as set forth in Paragraph 3 above. The Net Settlement Amount will be allocated for distribution to
27   the Class Members based on estimated overtime hours worked and meal and rest period premiums
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                      -11-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 29 of 72



1    owed utilizing the number of large-format events worked during the Class Claims Period, with
2    additional penalties distributed on a pro rata basis to all Class Members. Class Plaintiffs who opt
3    out cannot be Class Members and therefore will not receive a distribution. Class Plaintiffs who do
4    not opt out in a timely manner automatically become Class Members and need not submit a claim
5    form in order to receive a distribution from the Net Settlement Amount.
6           7.      Basis for Distribution. Settlement payments will be made on a pro-rata basis to all
7    Class Members who do not opt out in a timely manner as described in Paragraph 6 above. The
8    Settlement Administrator shall issue an IRS Form 1099 to each of the Class Members.
9           8.      Additional Distribution Details.
10                  (a)    Time for Distribution of the First Installment of Settlement Payments.
11   Settlement Payments shall be made on an installment basis. Within thirty (30) days after the
12   Effective Date, Plannernet shall pay the first installment to the Settlement Administrator, which
13   shall comprise Two Hundred Twenty Thousand Dollars ($220,000). The Settlement Administrator
14   shall distribute the first installment within seven (7) business days from receipt in the following
15   manner: Class Members’ proportionate shares of their settlement awards; Class Counsel’s costs and
16   expenses; 50% of the Named Plaintiff’s Enhancement Award; payment to the Settlement
17   Administrator; and the PAGA payment. The Parties agree that all Settlement Payments will be
18   allocated as recommended by the Settlement Administrator in conformance with applicable tax laws
19   with IRS Forms issued accordingly, as required by law. The Settlement Administrator will issue
20   IRS 1099 forms to the Class Members. Class Members shall take full and complete responsibility
21   for any and all tax liability incurred by them resulting from sums paid to them pursuant to this
22   settlement and Agreement.
23                  (b)    Time for Distribution of the Second and Final Installment Payment. One
24   year from Plannernet’s initial Installment Payment, Plannernet will pay one (1) subsequent
25   installment of Two Hundred Twenty Thousand Dollars ($220,000). The Settlement Administrator
26   will distribute the second installment within seven (7) business days from receipt in the following
27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -12-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 30 of 72



1    manner: Class Members’ remaining proportionate share of their settlement awards; the remainder
2    of Plaintiff’s Enhancement Award; and payment of attorney fees to Class Counsel.
3                   (c)     Opt-Outs. Excluded from receiving a Settlement Payment under the terms of
4    this Agreement are all Class Plaintiffs who submit a valid and timely Request for Exclusion from
5    the class action settlement.
6                   (d)     Class Members Who Fail to Negotiate Initial Installment Payment. It is
7    anticipated, but not certain, that one or more Class Members who receive the Initial Installment
8    Payment will fail to negotiate this payment within the one hundred and eighty (180) day negotiation
9    period described in Section 8(e) below. Such individuals will remain Class Members, will not
10   receive their pro-rata share of the subsequent installment payment and the amounts that would
11   otherwise have been allocated to them shall be re-allocated to Class Members who negotiated their
12   Initial Installment Payment in a timely manner in a pro-rata basis. For good cause, the Parties are
13   permitted to allow the late negotiation of the Initial Installment Payment of any Class Member,
14   subject to approval by the Court in case of any disagreement between the Parties, in which case that
15   Class Member shall receive his or her Initial Installment Payment as well as the Second and Final
16   installment payment.
17                  (e)     All unclaimed Settlement Payments shall become null and void one hundred
18   and eighty (180) days following the mailing date on the settlement checks.
19          9.      Fees Award, Costs, and Enhancement Award.
20                  (a)     Class Counsel shall petition the Court for an award of attorneys’ fees (“Fees
21   Award”) in an amount equal to thirty percent (30%) of the Settlement Fund, to be paid from the
22   Settlement Fund. Plannernet shall not, directly or indirectly, oppose or contest this request. Class
23   Counsel shall not be permitted to apply to the Court for, or accept any additional payments for fees
24   or interest and the Fees Award shall be for all claims for attorneys’ fees past, present and future
25   incurred in the Action.
26

27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -13-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 31 of 72



1                   (b)    Class Counsel shall petition the Court for an award of actual Costs
2    reimbursements, in an amount not to exceed $7,900.00, to be paid from the Settlement Fund.
3    Plannernet shall not, directly or indirectly, oppose or contest this request.
4                   (c)    Class Counsel may apply for an Enhancement Award to the Named Plaintiff
5    in an amount not to exceed Eight-Thousand Five Hundred Dollars ($8,500.00) for her time and
6    effort spent pursuing the Action, and for the risks undertaken for fees and costs in the event of an
7    unsuccessful outcome in this Action. Plannernet agrees not to oppose such an application, so long
8    as it is consistent with the provisions of this Agreement. The Enhancement Award shall be paid out
9    of the Settlement Funds and shall not constitute an additional expense for Plannernet. In addition to
10   the Enhancement Award, Named Plaintiff is eligible to receive a Settlement Payment. The
11   Enhancement Award will not be taxed as wages. For such award, Named Plaintiff will receive an
12   IRS 1099 Form from the Settlement Administrator.
13          10.     Time for Distribution. Class Counsel’s Fee Award and awarded costs, as well as
14   Named Plaintiff’s Enhancement Award shall be paid by Plannernet from the Settlement Funds, and
15   shall not constitute an additional expense for Plannernet. The Enhancement Award and Class
16   Counsel’s awarded Fees and Costs shall be paid to Class Counsel via the Settlement Administrator,
17   as set forth in Section 8(a) and 8(b) above.
18          11.     Responsibilities of Plannernet. Within 20 calendar days after Preliminary
19   Approval, Plannernet will provide the Settlement Administrator and Class Counsel with an
20   electronic spreadsheet containing the names, e-mails, and most recent mailing addresses for all
21   Class Members. Plannernet will cooperate with the Settlement Administrator to locate Plaintiffs
22   whose original Notice packets have been returned to the Settlement Administrator as undeliverable
23   and if the Settlement Administrator has been unsuccessful in locating an updated address by way of
24   social security computer search or other means available to the Settlement Administrator.
25          12.     Operation of the Settlement Fund.
26                  (a)    Plannernet represents that it currently maintains sufficient assets to pay all
27   claims, fees, costs, payments, enhancement awards, claims administration fees and expenses.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -14-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 32 of 72



1    Plannernet shall pay amounts from the Settlement Fund as directed by the Court and/or the
2    Settlement Administrator.
3                   (b)      Plannernet shall not be obligated to segregate the Settlement Funds from its
4    general funds, and shall forward all amounts required to be paid to the Settlement Administrator for
5    distribution as indicated above.
6                   (c)      Payment of the individual Settlement Payments shall not be admissible as
7    evidence in any other proceeding nor shall it be deemed an admission of the validity of any part of
8    the Class Member’s claims or of any liability on the part of Plannernet.
9                   (d)      Class Counsel shall have full authority to determine distribution of the
10   settlement fund to class members, subject to court approval. Defendant agrees to cooperate with
11   Class Counsel by providing updated contact information for all Class Members to determine
12   distribution of the settlement fund to the Class Members, including data which identifies event types
13   by approximate length and total earnings during the Class Period, as well as the active or inactive
14   status of the Class Member. This information will be protected as confidential under the terms of
15   the Protective Order.
16                  (e)      The Settlement Administrator shall have the authority and obligation to make
17   payments and disbursements in the manner set forth herein, to Class Members from the Settlement
18   Fund calculated in accordance with the methodology set out in this Agreement and orders of the
19   Court and subject to verification by Class Counsel.
20                  (f)      No person shall have any claim against Plannernet, Plannernet’s Counsel,
21   Named Plaintiff, the Class, Class Members, Class Counsel or the Settlement Administrator based on
22   distributions and payments made in accordance with this Agreement, once approved by the Court.
23                 (g)       The maximum amount Plannernet can be required to pay under this Settlement
24   for any purpose is the amount of the Settlement Fund, Four Hundred Forty Thousand Dollars and
25   Zero Cents ($440,000.00).
26           13.    No Injunctive Relief. As part of this Settlement, Plannernet shall not be required to
27   enter into any consent decree, nor shall Plannernet be required to agree to any provision for
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -15-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 33 of 72



1    injunctive relief. Plannernet shall not be required as part of the Settlement to modify or eliminate
2    any of its personnel, compensation or payroll practices, or adopt any new personnel, compensation
3    or payroll practices.
4           14.     Notice/Approval of Settlement and Settlement Implementation. As part of this
5    Settlement, the Parties agree to the following procedures for obtaining preliminary Court approval
6    of the Settlement, notifying all Class Plaintiffs, obtaining final Court approval of the Settlement and
7    processing the individual Settlement Payments.
8                   (a)      Preliminary Settlement Approval. The Plaintiff will file, concurrently
9    herewith, a stipulation by the Parties to file an amended complaint to include the expanded class
10   definition and a motion for an order of preliminary approval of the Settlement and setting a date for
11   Final Fairness Hearing to obtain final approval of the Settlement (proposed “Preliminary Approval
12   Order” or “Order”) (in a form substantially similar to Exhibit 1 attached hereto). In support of the
13   application for an order of preliminary approval, the Parties have submitted this Agreement, which
14   sets forth the terms of this Settlement, and will include proposed forms of the class notice and other
15   documents necessary to implement the Settlement. The proposed Order on Preliminary Approval
16   shall provide for notice of the Settlement and related matters to be sent to Class Plaintiffs as
17   specified herein.
18          15.     Notice to Plaintiffs. Notice of the Settlement shall be provided to the Class
19   Plaintiffs who may opt out of the Class, submit disputes or objections to the Settlement, and/or
20   request for exclusion from the Class, using the following procedures:
21                  (a)      Settlement Administrator. CPT Group (the “Settlement Administrator”)
22   shall be retained to serve as Settlement Administrator. Subject to Plannernet’s and Class Counsel’s
23   agreement to perform some or all of said tasks, as set forth in this Agreement, the Settlement
24   Administrator shall be responsible for preparing, printing and mailing the Notice of Pendency of
25   Class Action Settlement (“Notice”) (in the form substantially similar to Exhibit 2 attached hereto),
26   as directed by the Court to all Class Plaintiffs; determining the amount of all payments to Class
27   Members; monitoring the opt-outs and objections to the Settlement; advising Class Counsel and
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -16-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 34 of 72



1    Counsel for Plannernet on a bi-weekly basis of the status; drafting and mailing Settlement Payment
2    checks and IRS 1099 forms to Class Members; addressing questions from Class Members regarding
3    the Settlement; and for such other tasks as the Parties mutually agree or the Court orders the
4    Settlement Administrator to perform. All eligibility and Settlement Award determinations shall be
5    based on data to be provided to the Settlement Administrator pursuant to the terms of this
6    Settlement Agreement. The Parties each represent they do not have any financial interest in
7    Settlement Administrator or otherwise have a relationship with Settlement Administrator that could
8    create a conflict of interest. Plannernet shall also be responsible for paying over to the Settlement
9    Administrator the Settlement Fund to enable the Settlement Administrator to pay Settlement Class
10   Members, Class Counsel, and the Settlement Administrator.
11                  (b)    Notice by First-Class Mail. Within twenty-five calendar days after entry of
12   the Preliminary Approval Order as provided herein, the Settlement Administrator shall send a
13   Notice to all Plaintiffs via First Class regular U.S. mail, using the most current mailing address
14   information for Class Plaintiffs as provided by Plannernet to the Settlement Administrator and Class
15   Counsel (for Class Counsel’s eyes only) from Plannernet’s records. Any Notices returned to the
16   Settlement Administrator as non-delivered within 45 days shall be sent to the forwarding address
17   affixed thereto. If no forwarding address is provided, then the Settlement Administrator shall
18   promptly attempt to determine a correct address using a single computer or other search using the
19   social security number of the individual involved (if available to Plannernet) and shall re-mail the
20   Notice to the address that is located, if any. If the Settlement Administrator is unable to obtain new
21   address information with regard to any Notice returned as non-deliverable within 45 days or if a
22   Notice is returned as non-deliverable more than 45 days following the original mailing date, the
23   Settlement Administrator shall be deemed to have satisfied its obligation to provide the Notice to
24   the affected Class Plaintiffs through the original mailing. Plannernet and Class Counsel will
25   cooperate with the Settlement Administrator in efforts to locate Class Plaintiffs should the
26   Settlement Administrator be unable to obtain a better forwarding address.
27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -17-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 35 of 72



1           16.     Procedure for Opting Out, Disputing to, Objecting to or Requesting Exclusion
2    from Class Action Settlement.
3                   (a)    Procedure for Opting out of the Class or Disputing Settlement Payment.
4    Class Plaintiffs who do not opt out will automatically participate in the Class; Class Plaintiffs do not
5    need to opt in or return any claim form in order to participate in the Settlement. Class Members can
6    dispute their Settlement Payment by submitting additional proof of events worked as indicated in
7    the Class Notice to the Settlement Administrator no later than ninety (90) days after the original
8    Notice is mailed. In case of any increase in any award, funds shall be re-allocated from within the
9    Net Settlement Amount on a pro-rata basis.
10                  (b)    Procedure for Objecting. The Notice shall provide that Plaintiffs who wish
11   to object to the Settlement must send their written objections to the Court, or file their written
12   objections with the Court, no later than ninety (90) days after the original Notice is mailed (the
13   “Objection/Exclusion Deadline Date”). Unless otherwise allowed by the Court, no Class Member
14   shall be entitled to be heard at the Final Approval Hearing (whether individually or through separate
15   counsel) or to object to the Settlement. Objecting Class Members who fail to file and serve timely
16   written objections in the manner specified above shall be deemed to have waived any objections and
17   shall be foreclosed from making any objection (whether by appeal or otherwise) to the Settlement.
18                  (c)    Procedure for Requesting Exclusion. Class Plaintiffs who wish to exclude
19   themselves from the Class must mail a written statement to the Settlement Administrator requesting
20   exclusion from the Class within ninety (90) days after the original Notice is mailed. Such written
21   request for exclusion must contain the name, address, telephone number and Social Security number
22   of the person requesting exclusion, must be returned by mail to the Settlement Administrator at the
23   specified address and must be postmarked on or before the Objection/Exclusion Deadline Date.
24   The date of the postmark on the return mailing envelope shall be the exclusive means used to
25   determine whether a request for exclusion has been timely submitted. Any Class Plaintiff who opts
26   out of the Class will not be entitled to any recovery under the Settlement, will not release any
27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -18-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 36 of 72



1    claims, and will have no right to object to the Settlement or appeal from a final judgment approving
2    the Settlement.
3                   (d)    Class Plaintiffs who fail to submit a valid and timely request for exclusion on
4    or before the Objection/Exclusion Deadline Date shall be bound by all terms of the Settlement and
5    any Final Judgment entered in this Class Action if the Settlement is approved by the Court,
6    regardless of whether or not they have made an objection to the Settlement. No later than five court
7    days before the Final Approval Hearing, the Settlement Administrator shall provide Plannernet’s
8    Counsel and Class Counsel with the number and gross settlement amount of all Class Members as
9    well as a total number of Plaintiffs who have timely requested exclusion from the Class.
10                  (e)    The Parties agree to use their best efforts to carry out the terms of this
11   Settlement. At no time shall any of the Parties or their counsel seek to solicit or otherwise
12   encourage Class Members to submit written objections to the Settlement or requests for exclusion
13   from the Settlement Class, or appeal from the Court’s Final Judgment. Plannernet shall not retaliate
14   against any Plaintiff who participates in this Settlement.
15          17.     Option to Terminate Settlement. If, after the Objection/Exclusion Deadline Date
16   and before the Final Approval Hearing date, persons who otherwise would be members of the Class
17   have filed with the Court timely requests for exclusion from the Settlement Class in accordance
18   with Paragraph 16(c) above, and such persons total in number greater than 7.5 percent (7.5%) of the
19   Class Plaintiffs, Plannernet shall have, in its sole discretion, the option to terminate this Settlement.
20   If Plannernet chooses to exercise this discretion, Plannernet shall provide Class Counsel with
21   written notice of the termination and file a notice thereof with the Court at least ten court days
22   following notification of same by the Settlement Administrator. Plannernet shall also be solely
23   responsible for all settlement administration costs if it terminates the settlement under this
24   provision.
25          18.     Final Settlement Approval Hearing and Entry of Final Judgment. The Final
26   Settlement Approval Hearing shall be conducted to determine final approval of the Settlement at
27   which time the Court will also address the amounts properly payable for (i) the Class Counsel’s
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -19-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 37 of 72



1    attorneys’ fee and litigation costs and expenses awards, and (ii) Named Plaintiff's Enhancement
2    Award. Upon final approval of the Settlement by the Court at or after the Final Settlement
3    Approval Hearing, the Parties shall present an Order Granting Final Approval and Judgment. After
4    entry of the Final Judgment, the Court shall have continuing jurisdiction solely for purposes of
5    addressing: (i) settlement administration matters and (ii) such post-Final Judgment matters as may
6    be appropriate under court rules or as set forth in this Agreement.
7            19.     Costs. All of Plannernet’s own legal fees, costs and expenses incurred in this Action
8    shall be borne by Plannernet. The Parties agree to cooperate in the Settlement administration
9    process and to make all reasonable efforts to control and minimize the costs and expenses incurred
10   in administration of the Settlement, noting that the cost of administering the settlement shall be
11   deducted from the Settlement Fund upon approval by the Court.
12           20.     Nullification of Settlement Agreement. In the event: (i) the Court does not enter
13   the Order specified herein; (ii) the Court does not finally approve the Settlement and does not enter
14   a Final Judgment as provided herein which becomes final as a result of the occurrence of the
15   Effective Date; or (iii) the Settlement does not become final for any other reason, this Settlement
16   Agreement shall be null and void and any order or judgment entered by the Court, in furtherance of
17   this Settlement shall be treated as void ab initio. Should event (i), (ii), or (iii) above occur, the
18   Parties and any funds yet to be awarded under this Settlement shall be returned to their respective
19   statuses as of the date and time immediately prior to the execution of this Agreement, and the
20   Parties shall proceed in all respects as if this Settlement Agreement had not been executed, except
21   that any fees already incurred by the Settlement Administrator shall be paid for by Plannernet and
22   shall not be repaid to Plannernet. Administration of the Settlement shall be stayed pending final
23   resolution of any appeal or other appellate review.
24           21.     Appraisal and Certification by Settlement Administrator. The Settlement
25   Administrator shall keep Plannernet, Plannernet’s counsel and Class Counsel apprised of all
26   distributions from the Settlement Fund (to the extent the Settlement Administrator is responsible for
27   any such distribution) and upon completion of administration of that portion of the Settlement, the
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -20-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 38 of 72



1    Settlement Administrator shall provide written certification of such completion to the Court and
2    counsel for all Parties.
3            22.     Privacy of Documents and Information. Plaintiff and her counsel agree that none
4    of the documents and information provided to them by Plannernet as part of settlement and approval
5    thereof shall be used for any purpose other than in furtherance of the settlement of this Class
6    Action. Within 75 days after the Second and Final Installment Payment has been paid by
7    Plannernet, Class Counsel and Named Plaintiff shall destroy all materials in their possession
8    pertaining to this Action, with the exception that Class Counsel may keep archival copies for their
9    records, which shall not be disclosed to any third parties except as may be required by law.
10           23.     No Admission by the Parties. Plannernet and the Released Parties deny any and all
11   claims alleged in this Class Action and deny all wrongdoing whatsoever. This Agreement is not a
12   concession or admission, and shall not be used against Plannernet or any of the Released Parties as
13   an admission or indication with respect to any claim of any fault, concession or omission by
14   Plannernet or any of the Released Parties. Whether or not the Settlement is finally approved,
15   neither the Settlement, nor any document, statement, proceeding or conduct related to this
16   Agreement, nor any reports or accounts thereof, shall in any event be:
17                   (a)    construed as, offered or admitted in evidence as, received as, or deemed to be
18   evidence for any purpose adverse to the Released Parties, including, but not limited evidence of a
19   presumption, concession, indication or admission by any of the Released Parties of any liability,
20   fault, wrongdoing, omission, concession or damage; or
21                   (b)    disclosed, referred to or offered or received in evidence against any of the
22   Released Parties, in any further proceeding in the Class Action, or any other civil, criminal or
23   administrative action or proceeding except for purposes of settling this Class Action pursuant to this
24   Agreement.
25           24.     Exhibits and Headings. The terms of this Agreement include the terms set forth in
26   the attached Exhibits 1-2, which are incorporated by this reference as though fully set forth herein.
27   Any Exhibits to this Agreement are an integral part of the Settlement. The descriptive headings of
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -21-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 39 of 72



1    any paragraphs or sections of this Agreement are inserted for convenience of reference only and do
2    not constitute a part of this Agreement.
3           25.     Interim Stay of Proceedings. The Parties agree to stay all proceedings in the Class
4    Action, except such proceedings necessary to implement and complete the Settlement, pending the
5    Final Settlement Hearing to be conducted by the Court.
6           26.     Amendment or Modification. This Agreement may be amended or modified only
7    by a written instrument signed by counsel for all Parties or their successors-in-interest.
8           27.     Entire Agreement. This Agreement and any attached Exhibits constitute the entire
9    agreement among these Parties, and no oral or written representations, warranties or inducements
10   have been made to any Party concerning this Agreement or its Exhibits other than the
11   representations, warranties and covenants contained and memorialized in such documents.
12          28.     Authorization to Enter Into Settlement Agreement. Counsel for all Parties
13   warrant and represent they are expressly authorized by the Parties whom they represent to negotiate
14   this Agreement and to take all appropriate action required or permitted to be taken by such Parties
15   pursuant to this Agreement to effectuate its terms, and to execute any other documents required to
16   effectuate the terms of this Agreement. The Parties will cooperate with each other and use their
17   best efforts to effect the implementation of the Settlement. In the event the Parties are unable to
18   reach agreement on the form or content any document needed to implement the Settlement, or on
19   any supplemental provisions that may become necessary to effectuate the terms of this Settlement,
20   the Parties may seek the assistance of the Court to resolve such disagreement. The persons signing
21   this Agreement on behalf of Plannernet represent and warrant that they are authorized to sign this
22   Agreement on behalf of Plannernet.
23          29.     No Publicity. Class Counsel shall not publicize this settlement, nor shall they
24   contact or respond to any requests from the press (including print, television, radio, internet, or any
25   other media) regarding this settlement, except to refer them to the Court’s file for further
26   information. The Named Plaintiff shall not respond to inquiries directed to her by Plaintiffs or any
27   other person or entitity. Named Plaintiff must refer all such inquiries to Class Counsel.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -22-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 40 of 72



1           30.     Binding on Successors and Assigns. This Agreement shall be binding upon, and
2    inure to the benefit of, the successors or assigns of the Parties hereto, as previously defined.
3           31.     Counterparts. This Agreement may be executed in one or more counterparts. All
4    executed counterparts and each of them shall be deemed to be one and the same instrument
5    provided that counsel for the Parties to this Agreement shall exchange among themselves original
6    signed counterparts.
7           32.     This Settlement is Fair, Adequate and Reasonable. The Parties believe this
8    Settlement is a fair, adequate and reasonable settlement of this Class Action and have arrived at this
9    Settlement in arms-length negotiations, taking into account all relevant factors, present and
10   potential. This Settlement was reached after extensive negotiations and review of portions of
11   Plannernet’s business records, payroll records, timekeeping records, and employment policies and
12   as further described in the declarations of counsel submitted in support of Preliminary Approval of
13   Settlement.
14          33.     Jurisdiction of the Court. The Court shall retain jurisdiction with respect to
15   interpretation, implementation and enforcement of the terms of this Agreement and all orders and
16   judgments entered in connection therewith, and the Parties and their counsel hereto submit to the
17   jurisdiction of the Court for purposes of interpreting, implementing and enforcing the settlement
18   embodied in this Agreement and all orders and judgments entered in connection therewith.
19          34.     Cooperation and Drafting. Each of the Parties has cooperated in the drafting and
20   preparation of this Agreement. Hence, in any construction made to this Agreement, same shall not
21   be construed against any of the Parties.
22          35.     Invalidity of Any Provision. Before declaring any provision of this Agreement
23   invalid, the Court shall first try to construe the provision as valid to the extent possible under the
24   law so as to render all provisions of this Agreement valid and enforceable
25          36.     Named Plaintiff's Waiver of Right to be Excluded and Object. Named Plaintiff
26   agrees to sign this Agreement and by signing this Agreement is bound by the terms herein stated
27   and further agrees not to request to be excluded from the Settlement Class and agrees not to object
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -23-
          Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 41 of 72



1    to any of the terms of this Agreement. Non-compliance by Named Plaintiff with this paragraph
2    shall be void and of no force or effect. Any such request for exclusion or objection shall therefore
3    be void and of no force or effect.
4

5    Date: May ____, 2019                        NAMED PLAINTIFF

6

7                                                By:
                                                          Linda Champagne
8
                                                          On behalf of herself and the Class
9

10   Date: May ____, 2019                        PLANNERNET, INC.
11

12
                                                 By:
13                                                        James Montague
                                                          Its: President
14

15
     APPROVED AS TO FORM.
16

17
     Date: May ____, 2019                        LAW OFFICES OF JOHN E. HILL
18

19

20                                               By:
                                                          Enrique Martínez
21                                                        Attorneys for Plaintiff & Class
22
     Date: May ____, 2019                  QUINTANA HANAFI, LLP
23

24
                                                 By:
25                                                        Ramsey Hanafi
                                                          Attorneys for Plaintiff & Class
26

27
     //
28

              JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -24-
      Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 42 of 72



1    Date: May ____, 2019                JEFFER, MANGELS, BUTLER & MITCHELL, LLP

2

3                                        By:
                                                  Travis M. Gemoets
4
                                                  Attorneys for Defendant
5

6

7
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
8

9
     DATED: _________________________________         _____________________________________
10
                                                                  SALLIE KIM
11
                                                           United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

           JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                               -25-
Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 43 of 72




         6
Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 44 of 72
Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 45 of 72
Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 46 of 72
Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 47 of 72




                    EXHIBIT D
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 48 of 72



1    John E. Hill, State Bar #45338
     Enrique Martínez, State Bar #206884
2
     LAW OFFICES OF JOHN E. HILL
3    333 Hegenberger Road, Ste. 500
     Oakland, CA 94621
4    Telephone: (510) 588-1000
     Facsimile: (510) 632-1445
5    enriquemartinez@hill-law-offices.com
6
     Ramsey Hanafi, State Bar #262515
7    QUINTANA HANAFI, LLP
     870 Market Street, Suite 1115
8    San Francisco, CA 94102
     Tel.: (415) 504-3121
9    Fax: (415) 233-8770
     info@qhplaw.com
10

11   Attorneys for Plaintiff & Class

12   Travis M. Gemoets, State Bar #174365
     Taylor N. Burras, State Bar #279744
13   JEFFER, MANGELS, BUTLER & MITCHELL, LLP
     1900 Avenue of The Stars, Floor 7
14
     Los Angeles, CA 90067
15   Tel.: (310) 785-5387
     Fax: (310) 712-3387
16
     Attorneys for Defendant
17

18                                UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA

20
     LINDA CHAMPAGNE, on behalf of herself and       Case No.: 4:17-cv-02128-SK
21   all others similarly situated,
                                                     CLASS ACTION
22          Plaintiffs,
                                                     JOINT STIPULATION FOR
23   vs.                                             REPRESENTATIVE ACTION AND
                                                     CLASS ACTION SETTLEMENT
24
     PLANNERNET, INC., a North Carolina
25   Corporation,

26          Defendant.

27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                               -1-
          Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 49 of 72



1             Plaintiff Linda Champagne (“Plaintiff”) and Plannernet, Inc. (“Defendant” and/or
2    “Plannernet”) (collectively the “Parties”), hereby submit this Joint Stipulation for Representative
3    Action and Class Action Settlement (“Stipulation” or “Agreement”) to the Court for its
4    consideration. It is filed in conjunction with Plaintiff’s Motion for Preliminary Approval of
5    Representative Action and Class Action Settlement which Plannernet does not oppose.
6                          STIPULATION AND SETTLEMENT AGREEMENT
7                                       OF CLASS ACTION CLAIMS
8                    This Stipulation is made by the Named Plaintiff on behalf of herself and each
9    member of the “Class” as defined herein, on the one hand, and Defendant Plannernet, on the other
10   hand, in the above-captioned action (“Class Action” or “Action”) pending in the United States
11   District Court, Northern District of California, and subject to the approval of the Court. The
12   Settlement Class is comprised of all persons who worked for Defendant Plannernet as suppliers or
13   meeting managers and supported Defendant’s onsite client events in California at any time from
14   April 17, 2013 through the date of the preliminary approval order, and who do not properly and
15   timely opt out of the Settlement Class by requesting exclusion.
16   I.       Procedural History.
17            Plaintiff filed her Complaint as a putative class action (under F.R.C.P. 23) and representative
18   action under Private Attorneys General Act, Cal. Labor Code § 2698, et seq. (“PAGA”) against
19   Defendant on behalf of herself, and all similarly situated suppliers of Plannernet.
20            On October 21, 2016, pursuant to Labor Code section 2698, et seq., Plaintiff served online,
21   upon the California Labor and Workforce Development Agency (“LWDA”) and via U.S. Certified
22   Mail on Plannernet with her notification letter for wage and hour violations and penalties. More
23   than 65 days passed since Plaintiff served notice to the LWDA and Plannernet, and the LWDA did
24   not provide notice of its intent to investigate Plaintiff’s claims. Therefore, Plaintiff exhausted her
25   obligation to provide administrative notice and sought penalties on behalf of herself and others who
26   she alleges are current and former California employees of Defendant.
27            On April 17, 2017, Plaintiff filed her Complaint in the above captioned court.
28

              JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -2-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 50 of 72



1           On May 16, 2017, Defendant served its answer to Plaintiff’s Complaint.
2           Defendant is represented by Travis M. Gemoets and Taylor Burras of the law firm Jeffer
3    Mangels Butler & Mitchell LLP.
4    II.    Investigation in the Action.
5           The Parties have conducted significant investigation of the facts and law during the
6    prosecution of this Action. Such investigation has included, inter alia, the exchange of both formal
7    and informal written discovery and several thousand pages of documents. Class Counsel has further
8    investigated the applicable law as applied to the facts discovered regarding the alleged claims,
9    damages, and potential defenses thereto. In pertinent part, the investigation has yielded the
10   following: Plaintiff generally alleges that Class Members have suffered damages; that Plannernet
11   misclassified Class Members as independent contractors, that Plannernet did not pay Class
12   Members all wages owed to them; that Plannernet did not pay the Class Members all overtime
13   premiums owed; that Plannernet did not pay the Class Members all premium wages for meal and
14   rest period violations; that Plannernet did not provide legally compliant accurate itemized wage
15   statements; that Plannernet owes wages, penalties, liquidated damages, waiting time penalties,
16   interest, attorneys’ fees or other damages of any kind based on a failure to fully or timely
17   compensate Class Members for all hours worked at any time on or before the last day of the Class
18   Period while working for Plannernet (whether based on contract, the California Wage Orders, or the
19   wage and hour laws which would be applicable to any one or more of the Class Members’
20   employment with Released Parties during the Class Period, or otherwise); that Plannernet engaged
21   in alleged unlawful, unfair and/or fraudulent business practices under California and Business and
22   Professions Code 17200 et seq.; that Plannernet violated the Labor Code Private Attorney General’s
23   Act of 2004 (“the PAGA Claim”) and that Class Members were harmed by the conduct alleged in
24   the Action. Thus, Plaintiff, on behalf of herself and other Class Members, demands various
25   amounts for wages, penalties, interest, costs, attorneys’ fees, and other damages.
26          Based upon a thorough review of the law and facts of this case, Plannernet contends that
27   there is no basis for damages, attorneys’ fees, liquidated damages, waiting time penalties, and/or
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -3-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 51 of 72



1    any other penalties to be assessed against it pursuant to California state law because Class Plaintiffs
2    were at all times properly classified as independent contractors. As such, all amounts properly
3    owed to the Class Members were timely paid to them, and Plannernet disputes that Class Members
4    were owed any overtime. Plannernet denies that it failed to pay meal period or rest period premium
5    wages at the regular rate under applicable law, including the legal precedent of Brinker Restaurant
6    Corp. v. Superior Court, 53 Cal.4th 1004 (2012). Plannernet denies that it did not provide legally
7    compliant accurate itemized wage statements, that it did not properly pay all wages to Class
8    Members upon their separation from their engagement with Plannernet, and that it owed or owes
9    wages, penalties, interest, attorneys’ fees or other damages related only to the underlying PAGA
10   claims during the Class Period. Nevertheless, given the risks inherent in litigation and in the spirit
11   of compromise, Plaintiff and Class Members hereby agree to compromise all claims and forego any
12   and all claims for liquidated damages and/or penalties against Plannernet pursuant to applicable
13   law, including but not limited to the California Labor Code and California Wage Orders, and the
14   applicable laws of any other state, in return for payments made pursuant to this Stipulation.
15   III.   Benefits of Settlement to Class Members.
16          Plaintiff recognizes the expense and length of continued proceedings necessary to continue
17   the litigation against Plannernet through trial and through any possible appeals. Plaintiff has also
18   taken into account the uncertainty and risk of further litigation, and the difficulties and delays
19   inherent in such litigation. Plaintiff is also aware of the burdens of proof necessary to establish
20   liability for the claims asserted in the Action, Defendant’s defenses thereto, and the difficulties in
21   establishing damages for the Plaintiff and the Class. Plaintiff has also taken into account the
22   settlement negotiations to date and a lengthy mediation commencing on January 30, 2018 before the
23   Hon. Ernest H. Goldsmith (Ret.), an expert mediator of class actions, representative actions, and
24   collective actions, especially those in the wage and hour arena such as the Action and the fact that
25   the Settlement is the product of a mediator’s proposal. Based on the foregoing, Plaintiff has
26   determined that the Settlement set forth in this Agreement is a fair, adequate and reasonable
27   settlement, and is in the best interests of the Class Members.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -4-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 52 of 72



1    IV.    Plannernet’s Reasons for Settlement.
2           Plannernet has concluded that further defense of this litigation would be protracted and
3    expensive for all Parties. Substantial amounts of time, energy and resources of Plannernet have
4    been and, unless this Settlement is made, will continue to be devoted to the defense of the claims
5    asserted by Plaintiff. Plannernet has also assessed the risk of a finding of liability against it, and has
6    taken into account the settlement negotiations to date. Plannernet has, therefore, agreed to settle in
7    the manner and upon the terms set forth in this Agreement to put to rest the Claims as set forth in
8    the Action.
9    V.     Plannernet’s Denials of Wrongdoing.
10          Plannernet has denied and continues to deny each of the claims and contentions alleged by
11   Plaintiff in the Action. Plannernet has repeatedly asserted and continues to assert defenses thereto
12   and has expressly denied and continues to deny any wrongdoing or legal liability arising out of any
13   of the facts or conduct alleged in the Action. Plannernet also has denied and continues to deny,
14   inter alia, that Plaintiff and the Class Members have suffered damages; that Plannernet improperly
15   classified Plaintiff and the Class Members as independent contractors; that Plannernet did not pay
16   Plaintiff and the Class Members all wages owed to them; that Plannernet did not pay the Plaintiff
17   and the Class Members all overtime premiums owed; that Plannernet did not pay the Plaintiff and
18   the Class Members all premium wages for missed meal and rest period violations at the proper rate
19   of pay or at all; that Plannernet did not provide legally compliant accurate itemized wage
20   statements; that Plannernet owes wages, penalties, liquidated damages, waiting time penalties,
21   interest, attorneys’ fees or other damages of any kind based on a failure to fully or timely
22   compensate Plaintiff and the Class Members for all hours worked at any time on or before the last
23   day of the Class Period while working for Plannernet (whether based on contract, the FLSA, the
24   California Wage Orders, or the wage and hour laws which would be applicable to any Class
25   Member’s employment with Released Parties during the Class Period, or otherwise); that Plannernet
26   engaged in alleged unlawful, unfair and/or fraudulent business practices under California and
27   Business and Professions Code 17200 et seq.; that Plannernet violated the Labor Code Private
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -5-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 53 of 72



1    Attorneys General Act of 2004 and that Plaintiff and the Class Members were harmed by the
2    conduct alleged in the Action.
3    VI.     Class Claims.
4            Plaintiff, on behalf of herself and all Class Plaintiffs, has claimed and continues to claim that
5    the Released Claims (as defined below) have merit and give rise to liability on the part of
6    Plannernet. Neither this Agreement nor any documents referred to herein, nor any action taken to
7    carry out this Agreement, will be construed or used as an admission by or against any Party
8    (Defendant, Plaintiff, counsel, or Released Parties as defined below) as to the merits or lack thereof
9    of the claims asserted except as to the Released Claims of the Class Members.
10                  NOW, THEREFORE, IT IS HEREBY STIPULATED, by and among Plaintiff, on
11   behalf of herself and the Class Members on the one hand, and Plannernet on the other hand, and
12   subject to the approval of the Court, that the Class Action is hereby being compromised and settled
13   pursuant to the terms and conditions set forth in this Agreement upon the Effective Date (as defined
14   below), subject to the recitals set forth herein above, which by this reference become an integral
15   part of this Agreement, and subject to the following terms and conditions:
16           1.     Definitions:
17                 (a)       “Class Plaintiffs” is defined as all persons who worked for Defendant
18   Plannernet as suppliers or meeting managers and supported Defendant’s onsite client events in
19   California at any time from April 17, 2013 through the date of the preliminary approval order, and
20   who do not properly and timely opt out of the Settlement Class by requesting exclusion.
21                 (b)     “Action” or “Class Action” refers to the action entitled LINDA
22   CHAMPAGNE, on behalf of herself and all others similarly situated, Plaintiffs, vs. PLANNERNET,
23   INC., a North Carolina Corporation, Defendant, United States District Court for the Northern
24   District of California, Case No.4:17-cv-02128-SK, filed on April 17, 2017 and the amended
25   complaint concurrently filed with this Settlement Agreement (the “Complaint”).
26                  (c)      “Class Members” comprise all Class Plaintiffs who do not affirmatively opt
27   out of and exclude themselves from the Action in a timely manner, as defined herein.
28

             JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -6-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 54 of 72



1                   (d)     “Class Claims Period” is defined as the period from April 17, 2013 through
2    April 22, 2019.
3                   (e)    “Defendant” or “Plannernet” means Plannernet, Inc.
4                   (f)    The "Effective Date" is defined as follows: If no objection to this Settlement
5    or to any of the terms and or conditions of the Stipulation are filed by a Class Member or any
6    intervenor to this action, the Effective Date shall occur on the day that the Court enters an order of
7    final approval of this settlement and enters judgment; however, if any objection to this Settlement or
8    to any of the terms and or conditions of the Stipulation is filed by any Class Member or intervenor
9    to the Action, the Effective Date shall occur upon the expiration of the time for the filing any appeal
10   of the order of final approval of this settlement and/or the judgment. If an appeal is filed or any writ
11   granted, then the Effective Date shall occur after the appeal has been dismissed or the writ dissolved
12   and when there is no further time to appeal the dismissal of the appeal or the dissolution of the writ.
13                  (g)    “Enhancement Award” means the sum to be paid to the Named Plaintiff, as
14   an enhancement for her singular role in undertaking this Action, and for the risks and work
15   attendant to this role, which award shall be deducted from the “Settlement Fund.”
16                  (h)    “Named Plaintiff” means Linda Champagne.
17                  (i)    “Settlement Fund” means Four Hundred Forty Thousand Dollars and Zero
18   Cents ($440,000.00), which is the maximum amount Plannernet shall be required to pay under this
19   Agreement, and is inclusive of all attorneys’ fees, attorneys’ costs, incentive awards, claims
20   administration expenses, alleged damages, and PAGA Claim amounts. The employer’s share of all
21   state and federal payroll taxes and withholding such as FICA, FUTA, UI, ETT, and SDI ("Payroll
22   Taxes"), if any, on Settlement Payments made pursuant to this Agreement to Class Members will be
23   made by Defendant separate and apart from the Settlement Fund;
24                  (j)    “Net Settlement Amount” means the Settlement Fund, less all of the
25   following: (i) Named Plaintiff's Enhancement Award; (ii) Class Counsel’s attorneys’ fees; (iii)
26   Class Counsel’s litigation costs and expenses; (iv) all third party administrator’s expenses incurred
27   by CPT Group (the "Settlement Administrator"), the third party claims administrator selected by the
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -7-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 55 of 72



1    Parties; and (v) PAGA Claim penalties payable to the California Labor and Workforce
2    Development Agency (the "LWDA"). The total sum of the Net Settlement Amount plus the Named
3    Plaintiff Enhancement Award, Class Counsels’ attorneys’ fees and costs, the claims administration
4    expenses, and PAGA Claim payments payable to the LWDA shall not exceed the Settlement Fund
5    of $440,000.00.
6                   (k)    “Settlement Payment(s)” mean the individual amounts to be paid to Class
7    Members pursuant to the terms of this Settlement.
8           2.      Full Investigation. Plaintiff has fully investigated the factual and legal basis for the
9    causes of action asserted in the Class Action. Given the disagreement between the Parties as to the
10   viability of the claims raised by Plaintiff in the Class Action, the Parties believe the Settlement
11   provided for herein is a fair, adequate and reasonable settlement.
12          3.      Release As To All Class Members. As of the Effective Date, the Class Members,
13   including Named Plaintiff, release Plannernet, all of its affiliates, and each of their past or present
14   officers, directors, members, shareholders, employees, agents, principals, heirs, representatives,
15   accountants, auditors, consultants, insurers and reinsurers, and its and their respective successors
16   and predecessors in interest, subsidiaries, affiliates, joint ventures, parents and attorneys and each of
17   their respective company-sponsored employee benefit plans and all of their respective officers,
18   directors, employees, administrators, fiduciaries, trustees and agents (the “Released Parties”), from
19   the “Released Claims.” This release is subject to court approval. For purposes of this Agreement,
20   the “Released Claims” are defined as:
21                  All claims, demands, rights, liabilities, penalties, guarantees, costs, expenses,
22                  attorneys’ fees, damages, and causes of action during the Class Claims Period on
23                  behalf of the Named Plaintiff and the Class Members, including, but not limited to
24                  allegations, that Plannernet:
25                          (i)     did not pay the Class Members all overtime amounts owed (including
26   weekly overtime, daily overtime, and double time) for work performed by Class Members for
27   Plannernet clients;
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -8-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 56 of 72



1                            (ii)    did not pay the Class Members the applicable state or local minimum
2    wage for all hours worked;
3                            (iii)   failed to provide meal periods and rest breaks to the Class Members;
4                            (iv)    failed to pay or timely pay the Class Members for all hours worked;
5                            (v)     did not provide legally compliant accurate itemized wage statements;
6                            (vi)    did not properly pay all wages to the Class Members upon the Class
7    Members' separation from Plannernet; and,
8                            (vii)   owes or owed penalties, interest, attorneys’ fees or other damages
9    arising pursuant to the California Private Attorneys General Act, Cal. Lab. Code Section 2698 et
10   seq.
11           Released claims include any unknown claims under Section 1542 of the California Civil
12   Code, but only to the extent that they were asserted or could have been asserted based on the
13   allegations in the First Amended Complaint.
14           4.      General Release by Named Plaintiff Only. In addition to the release made by the
15   Class Members set forth in Paragraph 3 hereof, Named Plaintiff, in exchange for receipt of an
16   Enhancement Award, as of the Payment Date makes the additional following general release of all
17   claims, known or unknown: Named Plaintiff releases the Released Parties from all claims, demands,
18   rights, liabilities and causes of action of every nature and description whatsoever, known or
19   unknown, asserted or that might have been asserted, whether in tort, contract, or for violation of any
20   state or federal statute, rule or regulation arising out of, relating to, or in connection with any act or
21   omission by or on the part of any of the Released Parties committed on or prior to the execution
22   hereof. (The release set forth in this Paragraph 4 shall be referred to hereinafter as the “General
23   Release.”) The General Release includes any unknown claims relating to the subject matter of the
24   Released Claims Named Plaintiff does not know or suspect to exist in her favor at the time of the
25   General Release, which, if known by Named Plaintiff might have affected her settlement with, and
26   release of, the Released Parties by Named Plaintiff or might have affected her decision not to object
27   to this Settlement or the General Release.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                         -9-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 57 of 72



1                   With respect to the General Release, Named Plaintiff shall be deemed to have, and
2    by operation of the Final Judgment shall have, expressly waived and relinquished, to the fullest
3    extent permitted by law, the provisions, rights and benefits of Section 1542 of the California Civil
4    Code, or any other similar provision under federal or state law, which provides:
5

6
                    A general release does not extend to claims which the creditor
                    does not know or suspect to exist in his or her favor at the time of
7
                    executing the release, which if known by him or her must have
                    materially affected his or her settlement with the debtor.
8
                    Named Plaintiff may hereafter discover facts in addition to or different from those
9
     she now knows or believes to be true with respect to the subject matter of the General Release, but
10
     Named Plaintiff, upon the Effective Date, shall be deemed to have, and by operation of the Final
11
     Judgment shall have, fully, finally, and forever settled and released any and all of the claims
12
     released pursuant to the General Release, whether known or unknown, suspected or unsuspected,
13
     contingent or non-contingent, which now exist, or heretofore have existed upon any theory of law or
14
     equity now existing, including, but not limited to, all claims, actions, suits or charges arising out of
15
     Named Plaintiff’s alleged employment or contractual relationships with Released Parties and
16
     separation/cessation of these relationships, such as claims for wrongful termination, wrongful
17
     demotion, breach of contract, unpaid wages, accrued but unused vacation pay, claims under the
18
     Labor Code of the State of California or similar laws of any other jurisdiction, and claims for
19
     discrimination, harassment, or retaliation based on any protected category, including the Age
20
     Discrimination in Employment Act (“ADEA”), conduct that is negligent, intentional, with or
21
     without malice, or a breach of any duty, law or rule, without regard to the subsequent discovery or
22
     existence of such different or additional facts.
23
            5.      Allocation of Settlement Funds.
24
                    (a)    Class Counsel intends to move the Court for an award of attorneys’ fees
25
     compensating Class Counsel for its representation of the Class Members in this matter in an amount
26
     equal to thirty percent (30%) of the Settlement Fund, equal to One Hundred Thirty-Two Thousand
27
     dollars and 00/100 ($132,000.00), the entire amount of which is to be deducted from the Settlement
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -10-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 58 of 72



1    Fund. Class Counsel also intends to move the Court for an Order reimbursing actual litigation costs
2    and expenses in an amount not to exceed Seven Thousand Nine Hundred Dollars ($7,900.00),
3    claims administration fees and costs incurred by the Settlement Administrator, in an amount not to
4    exceed Fifteen Thousand Dollars ($15,000.00), and an Enhancement Award in an amount not to
5    exceed Eight Thousand Five Hundred Dollars ($8,500.00) to the Named Plaintiff. The attorneys’
6    fees, litigation costs, claims administration costs and Enhancement Awards are to be paid out of the
7    Settlement Fund as explained below and shall not be an additional cost to Plannernet. Ten
8    Thousand Dollars ($10,000.00) of the Settlement Fund shall be allocated to the PAGA Claim
9    pursuant to California Labor Code sections 2698, et seq. From the $10,000.00 attributed to the
10   PAGA Claim, 75% shall be paid to the LWDA and 25% shall be distributed back into the
11   Settlement Fund for the benefit of the Class Members.
12                  (b)    If the Court does not approve any of the awards as requested and described
13   above, then the difference not awarded shall be added to the Settlement Fund and distributed
14   between the Class Members on a pro rata basis based on a percentage of each individual Class
15   Member's Settlement Award.
16                  (c)    The Settlement Funds shall equal the amount available to pay all Settlement
17   Payments to the Class Members; Class Counsel’s Fees Award; Class Counsel’s litigation costs and
18   expenses; Settlement Administrator fees; Enhancement Award to Named Plaintiff; and PAGA
19   Claim penalties.
20          6.      Allocation of Net Settlement Amount. The amount remaining from the Settlement
21   Funds after the award of the attorneys’ fees and costs, enhancement awards, claims administration
22   expenses and PAGA Claim penalties payable to the LWDA, shall be referred to as the “Net
23   Settlement Amount” from which all Class Members will receive a Settlement Payment. There shall
24   be no requirement that any Class Plaintiff submit a claim form to become a Class Member. Class
25   Plaintiffs who do not negotiate the settlement payment shall be subject to the full release of claims
26   as set forth in Paragraph 3 above. The Net Settlement Amount will be allocated for distribution to
27   the Class Members based on estimated overtime hours worked and meal and rest period premiums
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                      -11-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 59 of 72



1    owed utilizing the number of large-format events worked during the Class Claims Period, with
2    additional penalties distributed on a pro rata basis to all Class Members. Class Plaintiffs who opt
3    out cannot be Class Members and therefore will not receive a distribution. Class Plaintiffs who do
4    not opt out in a timely manner automatically become Class Members and need not submit a claim
5    form in order to receive a distribution from the Net Settlement Amount.
6           7.      Basis for Distribution. Settlement payments will be made on a pro-rata basis to all
7    Class Members who do not opt out in a timely manner as described in Paragraph 6 above. The
8    Settlement Administrator shall issue an IRS Form 1099 to each of the Class Members.
9           8.      Additional Distribution Details.
10                  (a)    Time for Distribution of the First Installment of Settlement Payments.
11   Settlement Payments shall be made on an installment basis. Within thirty (30) days after the
12   Effective Date, Plannernet shall pay the first installment to the Settlement Administrator, which
13   shall comprise Two Hundred Twenty Thousand Dollars ($220,000). The Settlement Administrator
14   shall distribute the first installment within seven (7) business days from receipt in the following
15   manner: Class Members’ proportionate shares of their settlement awards; Class Counsel’s costs and
16   expenses; 50% of the Named Plaintiff’s Enhancement Award; payment to the Settlement
17   Administrator; and the PAGA payment. The Parties agree that all Settlement Payments will be
18   allocated as recommended by the Settlement Administrator in conformance with applicable tax laws
19   with IRS Forms issued accordingly, as required by law. The Settlement Administrator will issue
20   IRS 1099 forms to the Class Members. Class Members shall take full and complete responsibility
21   for any and all tax liability incurred by them resulting from sums paid to them pursuant to this
22   settlement and Agreement.
23                  (b)    Time for Distribution of the Second and Final Installment Payment. One
24   year from Plannernet’s initial Installment Payment, Plannernet will pay one (1) subsequent
25   installment of Two Hundred Twenty Thousand Dollars ($220,000). The Settlement Administrator
26   will distribute the second installment within seven (7) business days from receipt in the following
27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -12-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 60 of 72



1    manner: Class Members’ remaining proportionate share of their settlement awards; the remainder
2    of Plaintiff’s Enhancement Award; and payment of attorney fees to Class Counsel.
3                   (c)     Opt-Outs. Excluded from receiving a Settlement Payment under the terms of
4    this Agreement are all Class Plaintiffs who submit a valid and timely Request for Exclusion from
5    the class action settlement.
6                   (d)     Class Members Who Fail to Negotiate Initial Installment Payment. It is
7    anticipated, but not certain, that one or more Class Members who receive the Initial Installment
8    Payment will fail to negotiate this payment within the one hundred and eighty (180) day negotiation
9    period described in Section 8(e) below. Such individuals will remain Class Members, will not
10   receive their pro-rata share of the subsequent installment payment and the amounts that would
11   otherwise have been allocated to them shall be re-allocated to Class Members who negotiated their
12   Initial Installment Payment in a timely manner in a pro-rata basis. For good cause, the Parties are
13   permitted to allow the late negotiation of the Initial Installment Payment of any Class Member,
14   subject to approval by the Court in case of any disagreement between the Parties, in which case that
15   Class Member shall receive his or her Initial Installment Payment as well as the Second and Final
16   installment payment.
17                  (e)     All unclaimed Settlement Payments shall become null and void one hundred
18   and eighty (180) days following the mailing date on the settlement checks.
19          9.      Fees Award, Costs, and Enhancement Award.
20                  (a)     Class Counsel shall petition the Court for an award of attorneys’ fees (“Fees
21   Award”) in an amount equal to thirty percent (30%) of the Settlement Fund, to be paid from the
22   Settlement Fund. Plannernet shall not, directly or indirectly, oppose or contest this request. Class
23   Counsel shall not be permitted to apply to the Court for, or accept any additional payments for fees
24   or interest and the Fees Award shall be for all claims for attorneys’ fees past, present and future
25   incurred in the Action.
26

27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -13-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 61 of 72



1                   (b)    Class Counsel shall petition the Court for an award of actual Costs
2    reimbursements, in an amount not to exceed $7,900.00, to be paid from the Settlement Fund.
3    Plannernet shall not, directly or indirectly, oppose or contest this request.
4                   (c)    Class Counsel may apply for an Enhancement Award to the Named Plaintiff
5    in an amount not to exceed Eight-Thousand Five Hundred Dollars ($8,500.00) for her time and
6    effort spent pursuing the Action, and for the risks undertaken for fees and costs in the event of an
7    unsuccessful outcome in this Action. Plannernet agrees not to oppose such an application, so long
8    as it is consistent with the provisions of this Agreement. The Enhancement Award shall be paid out
9    of the Settlement Funds and shall not constitute an additional expense for Plannernet. In addition to
10   the Enhancement Award, Named Plaintiff is eligible to receive a Settlement Payment. The
11   Enhancement Award will not be taxed as wages. For such award, Named Plaintiff will receive an
12   IRS 1099 Form from the Settlement Administrator.
13          10.     Time for Distribution. Class Counsel’s Fee Award and awarded costs, as well as
14   Named Plaintiff’s Enhancement Award shall be paid by Plannernet from the Settlement Funds, and
15   shall not constitute an additional expense for Plannernet. The Enhancement Award and Class
16   Counsel’s awarded Fees and Costs shall be paid to Class Counsel via the Settlement Administrator,
17   as set forth in Section 8(a) and 8(b) above.
18          11.     Responsibilities of Plannernet. Within 20 calendar days after Preliminary
19   Approval, Plannernet will provide the Settlement Administrator and Class Counsel with an
20   electronic spreadsheet containing the names, e-mails, and most recent mailing addresses for all
21   Class Members. Plannernet will cooperate with the Settlement Administrator to locate Plaintiffs
22   whose original Notice packets have been returned to the Settlement Administrator as undeliverable
23   and if the Settlement Administrator has been unsuccessful in locating an updated address by way of
24   social security computer search or other means available to the Settlement Administrator.
25          12.     Operation of the Settlement Fund.
26                  (a)    Plannernet represents that it currently maintains sufficient assets to pay all
27   claims, fees, costs, payments, enhancement awards, claims administration fees and expenses.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -14-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 62 of 72



1    Plannernet shall pay amounts from the Settlement Fund as directed by the Court and/or the
2    Settlement Administrator.
3                   (b)      Plannernet shall not be obligated to segregate the Settlement Funds from its
4    general funds, and shall forward all amounts required to be paid to the Settlement Administrator for
5    distribution as indicated above.
6                   (c)      Payment of the individual Settlement Payments shall not be admissible as
7    evidence in any other proceeding nor shall it be deemed an admission of the validity of any part of
8    the Class Member’s claims or of any liability on the part of Plannernet.
9                   (d)      Class Counsel shall have full authority to determine distribution of the
10   settlement fund to class members, subject to court approval. Defendant agrees to cooperate with
11   Class Counsel by providing updated contact information for all Class Members to determine
12   distribution of the settlement fund to the Class Members, including data which identifies event types
13   by approximate length and total earnings during the Class Period, as well as the active or inactive
14   status of the Class Member. This information will be protected as confidential under the terms of
15   the Protective Order.
16                  (e)      The Settlement Administrator shall have the authority and obligation to make
17   payments and disbursements in the manner set forth herein, to Class Members from the Settlement
18   Fund calculated in accordance with the methodology set out in this Agreement and orders of the
19   Court and subject to verification by Class Counsel.
20                  (f)      No person shall have any claim against Plannernet, Plannernet’s Counsel,
21   Named Plaintiff, the Class, Class Members, Class Counsel or the Settlement Administrator based on
22   distributions and payments made in accordance with this Agreement, once approved by the Court.
23                 (g)       The maximum amount Plannernet can be required to pay under this Settlement
24   for any purpose is the amount of the Settlement Fund, Four Hundred Forty Thousand Dollars and
25   Zero Cents ($440,000.00).
26           13.    No Injunctive Relief. As part of this Settlement, Plannernet shall not be required to
27   enter into any consent decree, nor shall Plannernet be required to agree to any provision for
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -15-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 63 of 72



1    injunctive relief. Plannernet shall not be required as part of the Settlement to modify or eliminate
2    any of its personnel, compensation or payroll practices, or adopt any new personnel, compensation
3    or payroll practices.
4           14.     Notice/Approval of Settlement and Settlement Implementation. As part of this
5    Settlement, the Parties agree to the following procedures for obtaining preliminary Court approval
6    of the Settlement, notifying all Class Plaintiffs, obtaining final Court approval of the Settlement and
7    processing the individual Settlement Payments.
8                   (a)      Preliminary Settlement Approval. The Plaintiff will file, concurrently
9    herewith, a stipulation by the Parties to file an amended complaint to include the expanded class
10   definition and a motion for an order of preliminary approval of the Settlement and setting a date for
11   Final Fairness Hearing to obtain final approval of the Settlement (proposed “Preliminary Approval
12   Order” or “Order”) (in a form substantially similar to Exhibit 1 attached hereto). In support of the
13   application for an order of preliminary approval, the Parties have submitted this Agreement, which
14   sets forth the terms of this Settlement, and will include proposed forms of the class notice and other
15   documents necessary to implement the Settlement. The proposed Order on Preliminary Approval
16   shall provide for notice of the Settlement and related matters to be sent to Class Plaintiffs as
17   specified herein.
18          15.     Notice to Plaintiffs. Notice of the Settlement shall be provided to the Class
19   Plaintiffs who may opt out of the Class, submit disputes or objections to the Settlement, and/or
20   request for exclusion from the Class, using the following procedures:
21                  (a)      Settlement Administrator. CPT Group (the “Settlement Administrator”)
22   shall be retained to serve as Settlement Administrator. Subject to Plannernet’s and Class Counsel’s
23   agreement to perform some or all of said tasks, as set forth in this Agreement, the Settlement
24   Administrator shall be responsible for preparing, printing and mailing the Notice of Pendency of
25   Class Action Settlement (“Notice”) (in the form substantially similar to Exhibit 2 attached hereto),
26   as directed by the Court to all Class Plaintiffs; determining the amount of all payments to Class
27   Members; monitoring the opt-outs and objections to the Settlement; advising Class Counsel and
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -16-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 64 of 72



1    Counsel for Plannernet on a bi-weekly basis of the status; drafting and mailing Settlement Payment
2    checks and IRS 1099 forms to Class Members; addressing questions from Class Members regarding
3    the Settlement; and for such other tasks as the Parties mutually agree or the Court orders the
4    Settlement Administrator to perform. All eligibility and Settlement Award determinations shall be
5    based on data to be provided to the Settlement Administrator pursuant to the terms of this
6    Settlement Agreement. The Parties each represent they do not have any financial interest in
7    Settlement Administrator or otherwise have a relationship with Settlement Administrator that could
8    create a conflict of interest. Plannernet shall also be responsible for paying over to the Settlement
9    Administrator the Settlement Fund to enable the Settlement Administrator to pay Settlement Class
10   Members, Class Counsel, and the Settlement Administrator.
11                  (b)    Notice by First-Class Mail. Within twenty-five calendar days after entry of
12   the Preliminary Approval Order as provided herein, the Settlement Administrator shall send a
13   Notice to all Plaintiffs via First Class regular U.S. mail, using the most current mailing address
14   information for Class Plaintiffs as provided by Plannernet to the Settlement Administrator and Class
15   Counsel (for Class Counsel’s eyes only) from Plannernet’s records. Any Notices returned to the
16   Settlement Administrator as non-delivered within 45 days shall be sent to the forwarding address
17   affixed thereto. If no forwarding address is provided, then the Settlement Administrator shall
18   promptly attempt to determine a correct address using a single computer or other search using the
19   social security number of the individual involved (if available to Plannernet) and shall re-mail the
20   Notice to the address that is located, if any. If the Settlement Administrator is unable to obtain new
21   address information with regard to any Notice returned as non-deliverable within 45 days or if a
22   Notice is returned as non-deliverable more than 45 days following the original mailing date, the
23   Settlement Administrator shall be deemed to have satisfied its obligation to provide the Notice to
24   the affected Class Plaintiffs through the original mailing. Plannernet and Class Counsel will
25   cooperate with the Settlement Administrator in efforts to locate Class Plaintiffs should the
26   Settlement Administrator be unable to obtain a better forwarding address.
27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -17-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 65 of 72



1           16.     Procedure for Opting Out, Disputing to, Objecting to or Requesting Exclusion
2    from Class Action Settlement.
3                   (a)    Procedure for Opting out of the Class or Disputing Settlement Payment.
4    Class Plaintiffs who do not opt out will automatically participate in the Class; Class Plaintiffs do not
5    need to opt in or return any claim form in order to participate in the Settlement. Class Members can
6    dispute their Settlement Payment by submitting additional proof of events worked as indicated in
7    the Class Notice to the Settlement Administrator no later than ninety (90) days after the original
8    Notice is mailed. In case of any increase in any award, funds shall be re-allocated from within the
9    Net Settlement Amount on a pro-rata basis.
10                  (b)    Procedure for Objecting. The Notice shall provide that Plaintiffs who wish
11   to object to the Settlement must send their written objections to the Court, or file their written
12   objections with the Court, no later than ninety (90) days after the original Notice is mailed (the
13   “Objection/Exclusion Deadline Date”). Unless otherwise allowed by the Court, no Class Member
14   shall be entitled to be heard at the Final Approval Hearing (whether individually or through separate
15   counsel) or to object to the Settlement. Objecting Class Members who fail to file and serve timely
16   written objections in the manner specified above shall be deemed to have waived any objections and
17   shall be foreclosed from making any objection (whether by appeal or otherwise) to the Settlement.
18                  (c)    Procedure for Requesting Exclusion. Class Plaintiffs who wish to exclude
19   themselves from the Class must mail a written statement to the Settlement Administrator requesting
20   exclusion from the Class within ninety (90) days after the original Notice is mailed. Such written
21   request for exclusion must contain the name, address, telephone number and Social Security number
22   of the person requesting exclusion, must be returned by mail to the Settlement Administrator at the
23   specified address and must be postmarked on or before the Objection/Exclusion Deadline Date.
24   The date of the postmark on the return mailing envelope shall be the exclusive means used to
25   determine whether a request for exclusion has been timely submitted. Any Class Plaintiff who opts
26   out of the Class will not be entitled to any recovery under the Settlement, will not release any
27

28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -18-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 66 of 72



1    claims, and will have no right to object to the Settlement or appeal from a final judgment approving
2    the Settlement.
3                   (d)    Class Plaintiffs who fail to submit a valid and timely request for exclusion on
4    or before the Objection/Exclusion Deadline Date shall be bound by all terms of the Settlement and
5    any Final Judgment entered in this Class Action if the Settlement is approved by the Court,
6    regardless of whether or not they have made an objection to the Settlement. No later than five court
7    days before the Final Approval Hearing, the Settlement Administrator shall provide Plannernet’s
8    Counsel and Class Counsel with the number and gross settlement amount of all Class Members as
9    well as a total number of Plaintiffs who have timely requested exclusion from the Class.
10                  (e)    The Parties agree to use their best efforts to carry out the terms of this
11   Settlement. At no time shall any of the Parties or their counsel seek to solicit or otherwise
12   encourage Class Members to submit written objections to the Settlement or requests for exclusion
13   from the Settlement Class, or appeal from the Court’s Final Judgment. Plannernet shall not retaliate
14   against any Plaintiff who participates in this Settlement.
15          17.     Option to Terminate Settlement. If, after the Objection/Exclusion Deadline Date
16   and before the Final Approval Hearing date, persons who otherwise would be members of the Class
17   have filed with the Court timely requests for exclusion from the Settlement Class in accordance
18   with Paragraph 16(c) above, and such persons total in number greater than 7.5 percent (7.5%) of the
19   Class Plaintiffs, Plannernet shall have, in its sole discretion, the option to terminate this Settlement.
20   If Plannernet chooses to exercise this discretion, Plannernet shall provide Class Counsel with
21   written notice of the termination and file a notice thereof with the Court at least ten court days
22   following notification of same by the Settlement Administrator. Plannernet shall also be solely
23   responsible for all settlement administration costs if it terminates the settlement under this
24   provision.
25          18.     Final Settlement Approval Hearing and Entry of Final Judgment. The Final
26   Settlement Approval Hearing shall be conducted to determine final approval of the Settlement at
27   which time the Court will also address the amounts properly payable for (i) the Class Counsel’s
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -19-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 67 of 72



1    attorneys’ fee and litigation costs and expenses awards, and (ii) Named Plaintiff's Enhancement
2    Award. Upon final approval of the Settlement by the Court at or after the Final Settlement
3    Approval Hearing, the Parties shall present an Order Granting Final Approval and Judgment. After
4    entry of the Final Judgment, the Court shall have continuing jurisdiction solely for purposes of
5    addressing: (i) settlement administration matters and (ii) such post-Final Judgment matters as may
6    be appropriate under court rules or as set forth in this Agreement.
7            19.     Costs. All of Plannernet’s own legal fees, costs and expenses incurred in this Action
8    shall be borne by Plannernet. The Parties agree to cooperate in the Settlement administration
9    process and to make all reasonable efforts to control and minimize the costs and expenses incurred
10   in administration of the Settlement, noting that the cost of administering the settlement shall be
11   deducted from the Settlement Fund upon approval by the Court.
12           20.     Nullification of Settlement Agreement. In the event: (i) the Court does not enter
13   the Order specified herein; (ii) the Court does not finally approve the Settlement and does not enter
14   a Final Judgment as provided herein which becomes final as a result of the occurrence of the
15   Effective Date; or (iii) the Settlement does not become final for any other reason, this Settlement
16   Agreement shall be null and void and any order or judgment entered by the Court, in furtherance of
17   this Settlement shall be treated as void ab initio. Should event (i), (ii), or (iii) above occur, the
18   Parties and any funds yet to be awarded under this Settlement shall be returned to their respective
19   statuses as of the date and time immediately prior to the execution of this Agreement, and the
20   Parties shall proceed in all respects as if this Settlement Agreement had not been executed, except
21   that any fees already incurred by the Settlement Administrator shall be paid for by Plannernet and
22   shall not be repaid to Plannernet. Administration of the Settlement shall be stayed pending final
23   resolution of any appeal or other appellate review.
24           21.     Appraisal and Certification by Settlement Administrator. The Settlement
25   Administrator shall keep Plannernet, Plannernet’s counsel and Class Counsel apprised of all
26   distributions from the Settlement Fund (to the extent the Settlement Administrator is responsible for
27   any such distribution) and upon completion of administration of that portion of the Settlement, the
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -20-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 68 of 72



1    Settlement Administrator shall provide written certification of such completion to the Court and
2    counsel for all Parties.
3            22.     Privacy of Documents and Information. Plaintiff and her counsel agree that none
4    of the documents and information provided to them by Plannernet as part of settlement and approval
5    thereof shall be used for any purpose other than in furtherance of the settlement of this Class
6    Action. Within 75 days after the Second and Final Installment Payment has been paid by
7    Plannernet, Class Counsel and Named Plaintiff shall destroy all materials in their possession
8    pertaining to this Action, with the exception that Class Counsel may keep archival copies for their
9    records, which shall not be disclosed to any third parties except as may be required by law.
10           23.     No Admission by the Parties. Plannernet and the Released Parties deny any and all
11   claims alleged in this Class Action and deny all wrongdoing whatsoever. This Agreement is not a
12   concession or admission, and shall not be used against Plannernet or any of the Released Parties as
13   an admission or indication with respect to any claim of any fault, concession or omission by
14   Plannernet or any of the Released Parties. Whether or not the Settlement is finally approved,
15   neither the Settlement, nor any document, statement, proceeding or conduct related to this
16   Agreement, nor any reports or accounts thereof, shall in any event be:
17                   (a)    construed as, offered or admitted in evidence as, received as, or deemed to be
18   evidence for any purpose adverse to the Released Parties, including, but not limited evidence of a
19   presumption, concession, indication or admission by any of the Released Parties of any liability,
20   fault, wrongdoing, omission, concession or damage; or
21                   (b)    disclosed, referred to or offered or received in evidence against any of the
22   Released Parties, in any further proceeding in the Class Action, or any other civil, criminal or
23   administrative action or proceeding except for purposes of settling this Class Action pursuant to this
24   Agreement.
25           24.     Exhibits and Headings. The terms of this Agreement include the terms set forth in
26   the attached Exhibits 1-2, which are incorporated by this reference as though fully set forth herein.
27   Any Exhibits to this Agreement are an integral part of the Settlement. The descriptive headings of
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -21-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 69 of 72



1    any paragraphs or sections of this Agreement are inserted for convenience of reference only and do
2    not constitute a part of this Agreement.
3           25.     Interim Stay of Proceedings. The Parties agree to stay all proceedings in the Class
4    Action, except such proceedings necessary to implement and complete the Settlement, pending the
5    Final Settlement Hearing to be conducted by the Court.
6           26.     Amendment or Modification. This Agreement may be amended or modified only
7    by a written instrument signed by counsel for all Parties or their successors-in-interest.
8           27.     Entire Agreement. This Agreement and any attached Exhibits constitute the entire
9    agreement among these Parties, and no oral or written representations, warranties or inducements
10   have been made to any Party concerning this Agreement or its Exhibits other than the
11   representations, warranties and covenants contained and memorialized in such documents.
12          28.     Authorization to Enter Into Settlement Agreement. Counsel for all Parties
13   warrant and represent they are expressly authorized by the Parties whom they represent to negotiate
14   this Agreement and to take all appropriate action required or permitted to be taken by such Parties
15   pursuant to this Agreement to effectuate its terms, and to execute any other documents required to
16   effectuate the terms of this Agreement. The Parties will cooperate with each other and use their
17   best efforts to effect the implementation of the Settlement. In the event the Parties are unable to
18   reach agreement on the form or content any document needed to implement the Settlement, or on
19   any supplemental provisions that may become necessary to effectuate the terms of this Settlement,
20   the Parties may seek the assistance of the Court to resolve such disagreement. The persons signing
21   this Agreement on behalf of Plannernet represent and warrant that they are authorized to sign this
22   Agreement on behalf of Plannernet.
23          29.     No Publicity. Class Counsel shall not publicize this settlement, nor shall they
24   contact or respond to any requests from the press (including print, television, radio, internet, or any
25   other media) regarding this settlement, except to refer them to the Court’s file for further
26   information. The Named Plaintiff shall not respond to inquiries directed to her by Plaintiffs or any
27   other person or entitity. Named Plaintiff must refer all such inquiries to Class Counsel.
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -22-
       Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 70 of 72



1           30.     Binding on Successors and Assigns. This Agreement shall be binding upon, and
2    inure to the benefit of, the successors or assigns of the Parties hereto, as previously defined.
3           31.     Counterparts. This Agreement may be executed in one or more counterparts. All
4    executed counterparts and each of them shall be deemed to be one and the same instrument
5    provided that counsel for the Parties to this Agreement shall exchange among themselves original
6    signed counterparts.
7           32.     This Settlement is Fair, Adequate and Reasonable. The Parties believe this
8    Settlement is a fair, adequate and reasonable settlement of this Class Action and have arrived at this
9    Settlement in arms-length negotiations, taking into account all relevant factors, present and
10   potential. This Settlement was reached after extensive negotiations and review of portions of
11   Plannernet’s business records, payroll records, timekeeping records, and employment policies and
12   as further described in the declarations of counsel submitted in support of Preliminary Approval of
13   Settlement.
14          33.     Jurisdiction of the Court. The Court shall retain jurisdiction with respect to
15   interpretation, implementation and enforcement of the terms of this Agreement and all orders and
16   judgments entered in connection therewith, and the Parties and their counsel hereto submit to the
17   jurisdiction of the Court for purposes of interpreting, implementing and enforcing the settlement
18   embodied in this Agreement and all orders and judgments entered in connection therewith.
19          34.     Cooperation and Drafting. Each of the Parties has cooperated in the drafting and
20   preparation of this Agreement. Hence, in any construction made to this Agreement, same shall not
21   be construed against any of the Parties.
22          35.     Invalidity of Any Provision. Before declaring any provision of this Agreement
23   invalid, the Court shall first try to construe the provision as valid to the extent possible under the
24   law so as to render all provisions of this Agreement valid and enforceable
25          36.     Named Plaintiff's Waiver of Right to be Excluded and Object. Named Plaintiff
26   agrees to sign this Agreement and by signing this Agreement is bound by the terms herein stated
27   and further agrees not to request to be excluded from the Settlement Class and agrees not to object
28

            JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                        -23-
          Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 71 of 72



1    to any of the terms of this Agreement. Non-compliance by Named Plaintiff with this paragraph
2    shall be void and of no force or effect. Any such request for exclusion or objection shall therefore
3    be void and of no force or effect.
4

5    Date: May ____, 2019                        NAMED PLAINTIFF

6

7                                                By:
                                                          Linda Champagne
8
                                                          On behalf of herself and the Class
9

10   Date: May ____, 2019                        PLANNERNET, INC.
11

12
                                                 By:
13                                                        James Montague
                                                          Its: President
14

15
     APPROVED AS TO FORM.
16

17
     Date: May ____, 2019                        LAW OFFICES OF JOHN E. HILL
18

19

20                                               By:
                                                          Enrique Martínez
21                                                        Attorneys for Plaintiff & Class
22
     Date: May ____, 2019                  QUINTANA HANAFI, LLP
23

24
                                                 By:
25                                                        Ramsey Hanafi
                                                          Attorneys for Plaintiff & Class
26

27
     //
28

              JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                                       -24-
      Case 3:17-cv-02128-SK Document 83-1 Filed 05/06/19 Page 72 of 72



1    Date: May ____, 2019                JEFFER, MANGELS, BUTLER & MITCHELL, LLP

2

3                                        By:
                                                  Travis M. Gemoets
4
                                                  Attorneys for Defendant
5

6

7
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
8

9
     DATED: _________________________________         _____________________________________
10
                                                                  SALLIE KIM
11
                                                           United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

           JOINT STIPULATION FOR REPRESENTATIVE ACTION AND CLASS ACTION SETTLEMENT
                                               -25-
